                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 -------------------- x
VLISCO B.V.,                       :
                                   :                   Civil Action No: 1:21-cv-03815
                       Plaintiff,  :
                                   :
                 v.                :
                                   :
AKN FABRICS INC. and ANAND KUMAR   :
NAIR,                              :
                                   :
                       Defendants.
                                   :
  -------------------- x


                 PRELIMINARY INJUNCTION ORDER ON CONSENT
       This action having been commenced by Plaintiff Vlisco B.V. (“Plaintiff” or “Vlisco”) on

April 29, 2021 against Defendants AKN Fabrics Inc. and Anand Kumar Nair (collectively,

“Defendants” or “AKN”) alleging claims against Defendants, including, inter alia, copyright

infringement, trademark infringement, unfair competition and breach of contract; and

       An Order to Show Cause for Preliminary Injunction having been issued by this Court on

May 5, 2021, based upon the pleadings and supporting documents submitted to this Court; and

       A copy of all papers submitted to the Court, including, but not limited to, the Summons,

Complaint, Rule 7.1 Corporate Disclosure Statement, Order to Show Cause Bringing on Motion

for Preliminary Injunction issued by this Court on May 5, 2021, Memorandum of Law in Support

of Plaintiff Vlisco B.V.’s Application for a Temporary Restraining Order and Preliminary

Injunction, Declaration of Mr. Leendert van Reeuwijk and Declaration of Ms. Simone Wilhelmina

Johanna Gruyters, having been personally served upon Defendants on May 4 and May 6, 2021;

and


                                               1
        This Court having jurisdiction over the subject matter of this action, and over Plaintiff and

Defendants; and

        This Court having considered the Complaint and the exhibits thereto, Plaintiff’s Order to

Show Cause for Preliminary Injunction and accompanying papers; and

        Defendants denying any liability, infringement or wrongdoing; and

        Defendants, through counsel of record, having consented to the entry of the instant

preliminary injunction order against it;

        NOW THEREFORE, it is hereby CONSENTED TO, AGREED UPON, and ORDERED

that:

    1. Defendants and their officers, agents, servants, employees and attorneys, and all persons

        in active concert and participation with them are hereby restrained and enjoined, as of the

        entry of this Preliminary Injunction Order and pending termination of this action, except

        in connection with authentic goods manufactured by Vlisco:

           a. From designing, manufacturing, importing, distributing, supplying, advertising,

               marketing, promoting, offering for sale or selling any products bearing designs

               identified in Exhibit 1 hereto (collectively, the “Agreement Designs”), or any

               other artwork that is virtually identical or substantially similar in overall

               appearance to the Agreement Designs;

           b. From designing, manufacturing, importing, distributing, supplying, advertising,

               marketing, promoting, offering for sale or selling any products bearing the

               copyrighted designs identified in Exhibit 2 hereto (collectively, the “Copyrighted

               Designs”), or any other artwork that is virtually identical or substantially similar

                                                  2
           in overall appearance to the Copyrighted Designs;

        c. From designing, manufacturing, importing, distributing, supplying, advertising,

           marketing, promoting, offering for sale or selling or otherwise disposing of any

           products bearing any simulation, reproduction, counterfeit, copy or colorable

           imitation of Vlisco’s trademarks as shown in the following U.S. Trademark

           Registrations (hereinafter collectively referred to as the “Registered

           Trademarks”), or any marks confusingly similar thereto, in connection with the

           sale of any unauthorized goods;

       Trademark                Reg. No.         Reg. Date                  Goods
VLISCO (Word Mark)              1,124,309        08/21/1979   IC 024: textile fabrics of
                                                              vegetable and/or animal and/or
                                                              artificial products or
                                                              combinations thereof for
                                                              making clothing, curtains,
                                                              furniture coverings and the like
VVH and Sunset Design           2,152,318        04/21/1998   IC 024: cotton fabric
(Design)




                                             3
       Trademark                Reg. No.        Reg. Date                 Goods
SUPER-WAX BLOCK                 2,183,657       08/25/1998   IC 024: cotton fabric
PRINTS GUARANTEED
REAL DUTCH PRINTED IN
HOLLAND (Design)




SUPER-WAX (Word Mark)           5,706,079       03/26/2019 IC 024: fabrics for textile use,
                                                           sold unwaxed, such goods
                                                           created using a wax printing
                                                           process; unwaxed printed and
                                                           dyed textile piece goods,
                                                           namely, fabrics for textile use,
                                                           sold unwaxed, such goods
                                                           created using a wax printing
                                                           process
       d. From possessing, receiving, manufacturing, distributing advertising, promoting,

          returning, offering for sale or otherwise disposing of in any manner, holding for

          sale or selling any goods, labels, tags, fabrics, textiles, logos, decals, emblems,

          signs, and other forms of markings, any packaging, wrappers, pouches, containers

          and receptacles, and any catalogs, price lists, promotional materials and the like

          bearing a copy or colorable imitation of the Agreement Designs, Copyrighted

          Designs, or Registered Trademarks;

       e. From using any logo, trade name or trademark, which may be calculated to falsely

          represent or which has the effect of falsely representing that the services or
                                            4
              products of Defendants are sponsored by, or are in any way associated with the

              Plaintiff;

          f. From infringing Vlisco’s rights in the Registered Trademarks;

          g. From infringing Vlisco’s copyrights in the Agreement Designs and Copyrighted

              Designs;

          h. From falsely representing themselves as being connected with Plaintiff or

              sponsored by, or associated with, Plaintiff; and

          i. From affixing, applying, annexing, or using in connection with the sale of any

              goods, a false description or representation, including words or other symbols

              tending to falsely describe or represent such goods as being those of Plaintiff and

              from offering such goods in commerce;

And it is further ORDERED:

   2. That Defendants, their officers, agents, servants, employees and attorneys and all persons

      in active concert or participation with them are hereby enjoined, from transferring,

      discarding, destroying, altering, concealing or otherwise tampering with or in any manner

      secreting any of the following in the possession, custody or control of Defendants:

          a. All merchandise bearing the Agreement Designs, Copyrighted Designs or

              Registered Trademarks, or any other marks or artwork that are virtually identical

              or substantially similar to the Agreement Designs or Copyrighted Designs, or

              virtually identical or confusingly similar to the Registered Trademarks;

          b. All labels, tags, logos, emblems, fabrics, textiles, signs, and other forms of

              markings, all packaging, wrappers, pouches, containers and receptacles, and all

              advertisements, catalogs, price lists, guarantees, promotional materials and the

                                                5
              like bearing the Agreement Designs, Copyrighted Designs or Registered

              Trademarks, or any other marks or artwork that are virtually identical or

              substantially similar to the Agreement Designs or Copyrighted Designs, or

              virtually identical or confusingly similar to the Registered Trademarks , and all

              plates, molds, dies, tooling, machinery, assembly equipment and other means of

              making the same; and,

          c. All business records, invoices, correspondence, books of account, receipts or

              other documentation relating or referring in any manner to the manufacture,

              advertising, receiving, acquisition, importation, purchase, sale or offer for sale, or

              distribution of any merchandise bearing the Agreement Designs, Registered

              Trademarks or Copyrighted Designs, or any other marks or artwork that are

              virtually identical or substantially similar to the Agreement Designs or

              Copyrighted Designs, or virtually identical or confusingly similar to the

              Registered Trademarks;

And it is further ORDERED:


   3. This Preliminary Injunction Order is issued without the posting by Plaintiff of any bond.




                                                6
                                           CONSENTS
         The Parties, by and through their undersigned counsel of record, hereby agree to the

foregoing PRELIMINARY INJUNCTION ON CONSENT:



AMSTER, ROTHSTEIN & EBENSTEIN LLP                    GOTTLIEB, RACKMAN & REISMAN, P.C.

  s/ Richard S. Mandaro                               s/ Jeffrey Kaden (with consent)
 Richard S. Mandaro (rmandaro@arelaw.com)            Jeffrey Kaden (jkaden@grr.com)
 Anthony F. Lo Cicero                                Marc Misthal (mmisthal@grr.com)
 90 Park Avenue                                      Shane Wax (swax@grr.com)
 New York, NY 10016                                  270 Madison Avenue, 8th Floor
 Phone: (212) 336-8000                               New York, New York 10016
                                                     Phone: (212) 684-3900

 Counsel for Plaintiff Vlisco B.V.                   Counsel for Defendants AKN Fabrics, Inc. and
                                                     Anand Kumar Nair




SO ORDERED:


Dated:     New York, New York
           May 28, 2021




                                                 7
Exhibit 1
Reference to Image of Work         Title of Vlisco Copyright Work
Attachment No. 1                   14/73650
Attachment No. 2                   14/0012
Attachment No. 3                   A0588
Attachment No. 4                   14/1525
Attachment No. 5                   14/4122
Attachment No. 6                   H599
Attachment No. 7                   H516
Attachment No. 8                   14/0959
Attachment No. 9                   14/0503
Attachment No. 10                  A1009
Attachment No. 11                  14/0926
Attachment No. 12                  14/78350
Attachment No. 13                  14/48350
Attachment No. 14                  14/4667
Attachment No. 15                  14/3346
Attachment No. 16                  14/0022
Attachment No. 17          .   -   H1455
Attachment No. 18                  14/2846
Attachment No. 19                  A0309
Attachment No. 20                  A0621
Attachment No. 21                  14/2922
Attachment No. 22                  14/3100
Attachment No. 23                  A0493
Attachment No. 24                  A0440
Attachment No. 25                  A0672
Attachment No. 26                  14/0923
Attachment No. 27                  14/40850
Attachment No. 28                  A0130
Attachment No. 29                  14/40850
Attachment No. 30                  14/2863
Attachment No. 31                  14/4845
Attachment No. 32                  14/4937
Attachment No. 33                  6/8094
Attachment No. 34                  14/1201
Attachment No. 35                  14/4592
Attachment No. 36                  14/3988
Attachment No. 37                  14/3385
Attachment No. 38                  6/8008
Attachment No. 39                  14/2956
Attachment No. 40   A0527
Attachment No. 41   A0539
Attachment No. 42   A0496
Attachment No. 43   14/4855
Attachment No. 44   A0677
Attachment No. 45   14/5133
Attachment No. 46   A0588
Attachment No. 47   14/4437
Attachment No. 48   14/3503
Attachment No. 49   A0527
Attachment No. 50   14/4971
Attachment No. 51   6/9173
Attachment No. 52   14/2100
Attachment No. 53   14/0034
Attachment No. 54   06/9014
Attachment No. 55   14/4657
Attachment No. 56   1441R
Attachment No. 57   1631R
Attachment No. 58   1675R
Attachment No. 59   06/8476
Attachment No. 60   14/50100
Attachment No. 61   14/5137
Attachment No. 62   14/0501
Attachment No. 63   14/4787
Attachment No. 64   14/0954
Attachment No. 65   14/0760
Attachment No. 66   H1633
Attachment No. 67   14/2316
Attachment No. 68   14/0758
Attachment No. 69   14/0017
Attachment No. 70   H524
Attachment No. 71   14/3393
Attachment No. 72   3353R
Attachment No. 73   H949
Attachment No. 74   14/0625
Attachment No. 75   H524
Attachment No. 76   14/0001
Attachment No. 77   14/3541
VLISCO B.V.
ATTACHMENT NO: 1
TITLE OF WORK: 14/73650

                                                                          1•1



                                        a

                                                                a
                    =




 - .-..'
                                                 =

           ,       ".. .--   =. ..




                                                                                4III I   I WII I   Lc
                                                                                               •
                                             •       •—




                                                                    aTm

               =

                                                            -
                   =.-



                                       .÷1
                                     S=1".




                                                                a




                                                                4




                                                          44_73650_09.jpg
VLISCO B.V.
ATTACHMENT NO: 2
TITLE OF WORK: 14/0012

                                    _.!




    0.4


                   44_0012_03.jpg
VLISCO B.V.
ATTACHMENT NO: 3
TITLE OF WORK: A0588




                                   1
1




                                       do/010„   ..




    AtA.




                       A0588.jpg
VLISCO B.V.
ATTACHMENT NO: 4
TITLE OF WORK: 14/1525




              .
              i
                                                                            '•
                                                                                      i
                                                                             I




 41,
       rf
                                                                                 ="
       :.                ."‘




                                                          4. is




                                                                       L.

                               A




                        i'; tt,tc,i,,
                        RI!
                  v..                   -..'
                                         . . . ... ....     .     _.




                                                 14_1525.jpg
VLISCO B.V.
ATTACHMENT NO: 5
TITLE OF WORK: 14/4122



                                          1,% -5,11111111e                                      :,r,
111.1*                VT11-4cor                  Ama.                                        1111i
ilEr t                     IllEf-41' .

                                                                                            4,
                                              • AP 1E5                                        1111-''.4!;'
11q,            111 .-..° A littce 111111F
                imeifiet                    4. ,, IMF
                                       1111/4V
                 lei mom  mi ft.• •
                ist,z4 _ice!                                                             Ire.
                                                                    Il% A ilk                              4
              Ito
                                                                                                     -i.e' .1
                                                               41             .                         .4; 11
                                                                                                 I       •
                    fi l     .hk •
                           , 2.1.•                   1111F
                                                 f rillbi 41741 fi ll
                                                                                     a       il l: .3:
               IWO                                                    1111.41               a ll
'                                A111.2 4%4.             st.
                                                   4°:. • 44
                                                                 i
                                                                    '111 11 . 1 z

 ke • 111111!1- 1Ir 111         11                                                                     rt.


                              1I ' VIA31111
                                        •irk veedlisk tk,11
    14?4 4k sAlo6
                ,-• ism ow.p• -1            111., tsPoirm
                                                     t.       tAl
 11 i -,A1 Aril!          .,                        o
                                                  -Aril'     lei.
                                                                -AI
                                         `Pill
141 i#101411k
    :410' III. ap     /Iv
                    atilt
                 /11114ki
                          fr.      1
                                     c-    All S.317%
                                          SIP    4.___r;or
                                                                                            graz.2
      ir
     ":24;      lirl Oar             I
                                          o.%
                                         1Alt-   any*
                                       ' i...! ill      'et...6
                                                                                                 114,_
                                                                                                   -".s
     : :te7•1 ill'            t4)- I
                           .faiL                                                    hr. •        NEIN
 b       474% Nil            -,,vr Igh
                                           iikli             -11;f:4- i
                           1 4 --.11Li t•


                      r....
             -A '
                    Af Ili ;4?Allili "li                1 e•4
      i "i;
                    ,



                                                 14_4122 .j pg
VLISCO B.V.
ATTACHMENT NO: 6
TITLE OF WORK: H599


                                                                       •A,_.►
                                                              L.A.,:          _IL, 1.                       Ar
               107Nit^t•"1"-Nsit        K#714                                                                                    'ie.       ( kW
                                                                                                     ....                 ...116,14.,
                                                                                                                     ...11W'

                                  4111•40..         ASP-
M         ks°                 • :I,             ,
                                                                                            -*;.<::jr,--* ,;30:                                                   j.lka     t.: •       I- A
                    •                                                                                                  I P*.7      1"    ..,.. _
                                                * 11111).
1:4 *." 7        gaiialei W 4110 /".
                                                                                            •... .., :aal                                     in. 14--
                                                                                                                                            trair

                                                                            .-'111411 41- -                       --1Ilr'
                                                                                                                     1*.                                  -
                                                                6,:a. :./.:.•,::•, .!.k4 , 10.±:....,14:-•:-A: •:_..A.a
          r                                                      1 (71 ' fi lr ; f7.4 5..   .. It* -.• 71"t 7N *7 ';                                                      g' •       • f -Y7 f•
    Mir


                                                                                                                                                          .11Ir
                                                                                         "7% i <-
                                                      .•       r •        •
                                                                                            • ;                                    -*/             '4..
                                                                                                                 LOP.
                                                                                                                    .111•1•7AN.
                                                                                                                 .°.-  . 411P-


                                                                                                                 :47- 4.*_
                                                                                                            11:277           A:, • 1
              TT)ertt.Y:liffn                                   • -e . f . .f . 1 .1 7                      t 7-1: -Y•"ce•-‘ 7 * ---;•1



                                                                                    E
                                                                                             ••• •••- •••••-`1111•••••
•••"-- N.:**


                  7-•:; 11   ;• .T                                                       ;4
                                                                                          %1.":

              . .4"
                  4 00„.
                                                                                                                         -41w .4.1.1AX
                                                                                                                                   1
                                4opallP -
                                                                                                                                  "deb

                                       O"       LDitV
                • "trt .t -- Irt/z.         '               o 70"7, 71-:1-:ir                                          trY14`e.
                                                                                         -41 11.-
                                                                                               •••••
                 -T-.,Ve7.•;;;*
                                                     221., .
                                                'FrCrq                          c       •             .4      A V'Z'P                        „,

                                                                                                      diews—al.
                                                            1.7.4k1,1. :1_14                                x:_AL atz.s.    „4.
                                                            ,T7Ir :1 7 f : 10 1 7           *`...j      i;; C ; V : I 7V • V':

                                                                                                                                                                                        -11111c.411



                                                                                                                                                                                       •




itiiiiiiira                           Kat
                                      s ; :aumea
                                                           111.:.).:4
                                            ...\:...........i0:' r imai      7 iga
                                                                    •rfl r'f th
                                                                                   • t Att,sz.k.k,‘,_i
                                                                                       ms
                                                                                                                                                              -te   r
                                                                                                                                                                                     -;17r 7v
                                                                                                                                                                                    -Krry,

                                                                              44_H599_05.jpg
VLISCO B.V.
ATTACHMENT NO: 7
TITLE OF WORK: H516




                                                                                                                             ..-
                                                                                                                      \...../r
                                                                                    "-•                               \J
                                          '-)f 1- *
                                         ‘c.                 =<('               / saw 1,_. •j
     ... -., „411('                                                                   t./-.-----•\
                                                                                              --..N‘\--ir-\/-\....,
                                                                                                   \ ‘.._/"Ar"             , k.
        i'••-• \ ‘..-, f --- \ --/
                               2/7,r"--\• --/ _/ -.\' -
                                            _iJr          2.-- 'sc
7c)*
      >--w,
         ,---i,--
            ,,t—vr-
 \\----(f--‘/--
           :f\_._,     .it—\_i
                  ---w/---     ,rN,
                                t-\ \---/--.\s_-.;.t----\-\
                             W,F5y

                           \—/
                            --Irt—    _, ,_„-?—\,---i/---
                                                /- ',
                                                         i—•, ./---.—i,:0   .--N,, ,#.-                  tN--.4




       >,
/Th




                  ,-- ,___,                                                           -\\ic•4, /, ,-,,1

                                                                                                (Th
       41.> 0                / -1


                                                          P';•-•-N
                                                                 \ z
                                                                   \ i jr


                                                  44_H516_03.jpg
VLISCO B.V.
ATTACHMENT NO: 8
TITLE OF WORK: 14/0959



CA; ,#N7 \ 744,4-k,       40
                 r *4e, \ 4.
                           1                                                                                      S,                                   4,i tr N Ves? 4,4
                                                                                                                                                    or1%

                                                      C                        < 11  1 "< 44 r‘g kvili ‘X es e
                                                      1 , ,                    . „. ...... 'i t*A liktg %Ng\
                                                                                                               A- , -,. ..,• ....,:e•-- -psi. ,":,,,,,• • --
                                                                                                                                                                                                              •
                                                                          _ ',C.( '
                                 .4.
                                   4 ....-- .40 ,      .I.,,..- ' 4.,
                        "lib -        .
                                           tA. 'N  .4. , .4          . , T,... • _et "'i                                           . -., . .
                                                                                                                                     lira       .   ..t.             (
                     a,                                                           ..,r -
                                                 , r.; 4, 'il;- . 1 ',...-.... l' ...16
                                                                                    .                                      '
                               ',.I. , •• -4 4F-
                                                                                                                               1. •             4.. r                        '
                                                      Pie --;(4,-/
                                 -,'' 1,.,, ,4: ./        ..,                    7

          f,,,,c > -14/ 4.4-,,'\,-.,,,,,,i; ‘,,, , i...... te4-.. vo,L., ...-
                    tit          /f.         j'•.et AA." ..`11$ ,•47V:'                                                '

                                                            ? •.-4.-1
                                                                   -- / :le 44...
                  0:04
.... ... . - -,.,„ i 4, , s, ,. 4.r. „r ir i e2;.1.1
t, ,„ ..., ,ht
0
    - ePti Sr e j44P. 2- : 47.A
                             ... • ii
                                             P 'lc?           .A'             ? 27: 2
                                              :. ` \. ''.4 . 7. • - ....- i . . (ilio I- „
                                                                                                  41 . ":                                                    .. 0-Y#4
                                                                                                                                                                    `1`
      l .‘ ..r% .ii &.4 400> V,-                                I t ."'"   ;"...        V''    ti 1'      -                                                      X
-- 4 N.   4 '''' 44,b''   .447'       Air ..‘ 40 .. ,
                                                     '`,fit•'ve
                                                                       04 '
                                                                       .      • 41. •           Cc: ,           e--4‘•ite -4:•7*-
                                                                                                                      1.,__r -). ---• _
                     It       •     Eli
        t.% I 1 1I v '',, lb 'were , 1 44,                     *Nal.•    --.:* :,,,, ' 11.40.,         '4 .                                                 ••
                                                                  3 '        a .- p
  - ,...,,..       ,,,
                    .1 , 4 r
                            .. v f
                                  4.13,
                                        .:iv"
                                             ,Q .,
                                                  t
                                                                , 41 ..•           or ,••••...ri,460'                      .' .717.,.7 '   • 14     . '     -: ii,       ,
                          I                 ".,,,,a cl e                4...
                                                                                                    e_.)-
    '                                                 ;41                           ,.              y.•
                                                                                                                               ,, -'q..„Acja . 4,:e;
                                                                                                                                                                                     .i.,- 4--„k„-„i
                               4,6,.• '' ie
                 "....-1.", N4P-„1., ".41         _         I     ,.,                               -.4,,I
                   .     1,I/ -7 . .4r,
             vt.e et •-•-,-
                                            e.
                                  47.• Airee• ,
                                                                                           .
                                                                                               r ii4::-•    ' r -va:
                                                                                                                                     -.1.r.•zo-
                                                                                                                                            %-
                                                                                                                                               --..,i.t,
                                 , -..,.
S•                                         ni -... • 'el
                                                                                    1 - ....-‘6•,--i-A.- -                                   Niati.. .
                                                                                                                                                                                 117
                                                                                                                                                                                 .
                                                                                                                                                                                     -N     I . .            .•. All..*




1)%
                                                                                                                                                                                                                          .
                                                                                           A's',
                                                                                                                                                            -1"•:'
                                       14:01 \,:11 , %.JE:
                                           I' ' :
                                                                                                                 *.', ••( "
                                                                                                                     40 ,1-
                                                                                                                                            ,             i , • ,___'a
                                                                                                                                                      4...s1N. 74111                             ' •,,,,
                                                                                                                                                                                                ,•  -
                                                     1/4.
                                                7 .0.7".tiel Ai                                                                                           IP' _ P        a
                                          /                                                                                                                                                     .4
                                                                                                                                                                                                     0
                                                                                                                                                                                                      4,
                                                                                                                                                                                                        1.
                                                                                                                                                                                                           ,
                                                                                                                                                                                                             r44

                                                                                                                                                                                                     _ • 4 •
                                              \       • a         ...N IP      ' ; '' br       '•
                                                                                                                                                                                                         .        1       1



        ti




                                                                                                                                                                                                                  Ai
                                                                                                                                                                                                               *




                                                                                                            44_0959_01.jpg
VLISCO B.V.
ATTACHMENT NO: 9
TITLE OF WORK: 14/0503


         •         •                                                    ass                                                                                                                        •,•
                                                                                                                                        • 4.                      ft    •"
         as                                                            If sr, Is..; •                                      61;4
                                                                                                                                                                                                                    4
                                                                                                                                                                                       —
             I J
                                                                                                                                                                                   '       .1 •          ~~. •

                                                          ..„„
                                                       r- oda,
                                                                                                                                                                  It


                                                                                                                                                                        • O.
                                                                                                                                                                       •"
                                                                                                                                                                                                          ••••.••       .


                                         f                           ..• • ."
                       .             .                                                              ;ti .                               sr'

               k: .. .          ,i                 ,.., ,- -•, ..1
                                                                .,..,..t ....-....4.---.-::.r
                                                                           4. #
                                                                                                  -7•1'.‘
                                                                                             ..•_" e I'              -
                           -                                  .. ' •       ••• , •1      .
 *.esi                                                Ike ,a,.."                        'SI,         --                                                                                                .*-
                               ' •                                                                                                                 "11                                            **44.44,
              - Nt.f. P. ..._ .j r                 6 •_. tiers       .1t .s.                                                                                                                                Z. ra


              ..!i11 17:1-,•,,                       •. - ' ..:- .....                                                                                   -       •.
                                                                                                           •:.e
                                                          '          ..s.a.                                                                                                            +,1
                                     IS,if                                                                                                                   a
                                                                                                                     04T
                                                                                                                       I "SY'                  •
                                                                                                                    414.45.f
                                                                                               ft
                                                                                                                                  sr se
                   f                 s                                                                               1             •
                                             ',-
                       t.                                                                                                           0



 wn~
                                                                                                               r-        ••••:„


                                                                                                                                                    •170-
   -
  aaa~,~




                                                                     pis
                                                               .                      1# ••,-.),                     4%
                                                               •

                                                                                                                                                                       t ri,
• •••—
                                                                • •••
                                                                   r             I
                                                                                                                                                                                                            1
                                                                                                                                                                               •

                                                                                        /71                t
                                                                                        10-J.74                       I r1111I

                                                                                                     •••

                                                                                                     •




                                                                                                                    14_0503.jpg
VLISCO B.V.
ATTACHMENT NO: 10
TITLE OF WORK: A1009




               !
    rl L
T



                                             %,
                    ISBN MMMMMM          1.1.1.1.
                    II •                      1.1"
                   li il                      •110
                    I..  MMMMMM          NO.•111
                      Se                        .




                        -   MMMM   ft"     '




I          ,


                                                                   11111111111111111111111
                                                                   11111111111110111111111
                                                                   11111111111011111111111
                                                                              1111110111
                                                             r-0   .......
                                                                   1111111111111111111E
                                                                   11111M111111111
                                                                   MUM

                                                     44_A1009_01.jpg
VLISCO B.V.
ATTACHMENT NO: 11
TITLE OF WORK: 14/0926



    Ora a a ar o                                                                              • .          n _4••, I1                                                    "           •
    await    •.
                                                                                     R                     fi        .11 ,              ,                                        "
                                                                                                                                                                                         0
     !i; avir •                                                                                                -4                            ,1!Ira
         I




                                                                                                                                                 01! to lc
              I-



                                                                 illim
                   5111 qa I •
                                                                                                                    iiiiiI
                                                   ; ,. , , ., I „; ■,,,, an.0
                                     Iiii , : , ,„ iii
                                                                                              ' •                                             I•        `




                                                                          , ,, , I,
                                              1




             111      a          l

                                                                                                                                                                                             '..-



                      1 1!               a
                                                         , . . !I:
                                                         III         11
                                                                     ■          -;       II
                                                                                         , a a II ■   111L ■
                                                                                                           II all)
                                                                     a
                                                                              f--,-- ---ir-•-r,


     .
                      1                  0               II  i■ill                       , ;I: , I Iii , v. 111,A;
                                                                                         gra                                                  II'


    111 11 .                                                         111, 111.•                                                 NM s il li
                                                                                                                                                    _            A   i



                   -111.,                                            111                                II,
                                                                                                          i; • „-       , X X
                   i f; 11,_ II _ IV •                                                                               ■„!ifs •
                                                                                                         ,;, „ 111!,,i•
               •••-                            • -                                                  -                       -                                                            • -


                                                                                                        MAI
             I.l                                                          it
                                                                                                                                                            ;
    111-11 11,                   .
                                                     ;                                   il! I
                                                                                                                            •                                            I a
                                     merit a
                                                                          tit                                        : 1;
                             t                                            r                                                                                      1



                                                                                     p of"                                      1, er 111,
-    - 7-                                    i=                 .                    -                                           i t        a t -           it


    "VW                              I         '                II        ,          a              11.         /           I
                             .
                             i               tit           !I         it                 't              ttt         t,          t t;       tt,


                                                   111,-        4,                                                                      s•                           111"
    111                              111                        iinvoissai                                                                                                   ,
                                     1.                         a
                                                                ..•62.1r.a...-311.41/,-11 V*411,



                                                                                                        14_0926.jpg
VLISCO B.V.
ATTACHMENT NO: 12
TITLE OF WORK: 14/78350

                                                                                                           •".2•5-7-
                                                                                                                   47_„`W
             . 41.
          (" -f-*:t • k,
                                                        :••••
                                                                                                                                      At.
4t4
                                                           e :s,*‘
                                                                 „

                            .,.re,•
                          40a
4•                        q- ,
                  •   ;                               *                              ....Ali 7.•
                                        t-VA                                              , •
                                                                                             r*

                                                     • -•
                                                  • • ..•        .




                                                                 -,„
                                                                            i;`.;4.;
                                                    ,••                                                                     4
                                                                                                   •                             • Of




                                 iJ
                                   •.<                                                                                                               Tvt
                                                                                            114
     I:411v Lt-                                                                                                                                            •

                                                                                                                                            via*




                                                                           44
                                                        f:
                              4 J4'..•V
                              •,,La
                                                                                                   • 't



                                               IP. 1r                  •                                                                    411


                                           •      1,1 Er'            IV                                               ti

                                        -4 WAt•
                                 .:.$

                                                                                                       "        •144.
                                                                                                                                        4r-EA
                                                                                                   4.*P..
                                                                                ti
                                                                                                                                ••V                • 4;1
                                                                       44_78350_07-L.jpg
VLISCO B.V.
ATTACHMENT NO: 13
TITLE OF WORK: 14/48350


                 11114
                      .`44 uto


                                                                                                                              411
                                                                          AC.**
                                                                        41:444 fr                        440•
                                                                                                           •     4
                                                                        it                                •
                                                                                                           -0-   -0 1114,0 46 1
                                                                                                           19    19




                                                                                                          4 •




    It      II                   e xe xtI'W        ' 1 11      , 119.
                                                                        et:  ‘.-1.."   gi 11: 11    m
        a     Iry jr.,or)t)a_aXor.,a or             ..opra:E- or                                         ii
        ifie    ...212‹ , :iCir.V. .‹.10 50 6 r: = a; eine         x II                                                       0
      orapirjr:ejorofrreurorororeorriw-aCveor:a:aA.,                                                       4                  4I
  oir         or orfararorjr.prora:co ja           $ ,Rocar;aporor                                                                  4
r- ..
r
              r orpryaror/atur- or                     Cor' _at ala                                                                     •
              lee WV,: oeuror<ife                     lee -X2
                            *   ...e.v.:,....e.e.re                              9r:44VIEX
                                 4rgt&pxiViejeie                                   let il X9/1
9
                       04;       1.197                   46:441:*               1
                                                                                4X         19 14
                                                                                          .1:11' ,1$
                       frjlrfeli a le11/;1                    eV' or" it:ieVor'                    4.0
     sPr;              if       . f/   EX          f          lez
                                                                eYe      r             11: 11      AO

     2.e.            itx.e.ev-fie           fi.x.,..c.rx et.e.,1                          e ....•
                                e        4. .? zirNe ie,e.                                re gierdi



                                                                                                   46.




                                            -19.
                                            111-                                                                              419
               ise                                                                                                                41        4

0        -IF                           4040            411.                                                                 WV'
                                                                          44_48350_01.jpg
VLISCO B.V.
ATTACHMENT NO: 14
TITLE OF WORK: 14/4667




             011b0041ft
             0014110111111111
              W'
               40.0           PC'
                                                  4,04,Now_                                                              N101 404r
                                                                                                                           .,,..




                                          1
                                                                                    :
                                              ;4 - PIPOIMPIN
                                                                         "A''                                      ;(?
                                                 *MOP.                  R
                                                  NAIROWNO           P / /411V



                    NONON00,

                                                                      ...„
                                                                       6„.
                                                                     odic
                                                                     e     ‘
                                                                     iidikdi
                                                                           ... f.
                                                                       ........,....
                                                                        ___,..•,.
                                                                      ,...<1,.,
                                                                      ' %W.,M .F.02"4 3600,
                                                                      a




                                                                                              1.



     1111101101e                                                                                             1.1




                                                                                   ,t



                   gorwoorww
                                                               AO.

                                    4..




                                                                                 m                         pa,
                    .4crAPY/PYAW:

                                                    110111MPRIPIONI
                                                                                              , 41 0„,„.t.
                                                                                              4401
                                                                                                          ltww
                                                                                                         i
    1100114101101




                                                 14_4667.jpg
                                                                    reil•               •
                                                                                       f,
                                                                mkFrat                      11
                                                    •.                          irbj

                                                    tit tt :
                                                                                441
                   kilns
                             ;:?!°t                                                    afro;
            to.             1                   1
                                      t's                       E Z
                                                                  I IF;                KIM
                                                                                                        f
                                                          ‘i•                   41-1                                                                           oh
                                                                                                                                                               .a •:;
                                                          V'                     ,                      girt :
it Ai              SION.                                                                                                                                         ,c.1.1
                                                                                                                   1001,
                                                                                                                                 Y'             9004
                                                                                                                       rq                                                   4141ii
ir
                                                                                                                   lr Oa    44i

                                                                                                                                      Ala
                                                                                :MI
                             *Nit
                                                                                                                                                 Its   a,,0
                                                                                       4-!                                                                                          •
                                "11/
                                  4, 1                                                                                                                                  46. -
                                                                            •
                            11
                            ;ii     Atte                                                                                                        !atilt)

                            , 4 '1A1164                         tirs :it/              it/F:404                    t,if /44
        tinma4,
            Apo                                                 ,.. 41!                                                                                             IV*
                                                                                           Arse                     ii;:fi;,':                                       k":--. 4 .44
        .Eibl e,            ,,',,,L..;4.41iii       viii Ste      ikit'1               .Ptilietl . Y               ,...favili
                   •   A.                                                       .1                                                                                      Chem
L10,4                                               ,,-                         ta .                   ;,7,ir.44                      P*$
                                                                                                                                      ..t.4.•
                   e...7t                           ._11r4.
 St*                                                                                                                                                           ‘941                     !PA
                                                    iig                         d                      1St                            VA                      o*a.
                             ,p,mvir4,4
                                  %  •.                         trenti IWARY,
                                                                                                                                                                      pe.   1.9Ft
                                                                                                                                                                      jff...•_..4
                                                                       1446                                                                                                                   -
VLISCO B.V.
ATTACHMENT NO: 16
TITLE OF WORK: 14/0022




                                                                                                                   .9 44 0111411, 1„              tit          ,




                                                                                                                  t,                                        di,,
                                                                                              v-               :4 ,
                                                                                 „eY'
                                                                                   4
                                                                                 oz ia
                                                                                   ,.., •z.„,               r.rffi,„0,*.,0.4k..              r.         A          §

          f 1 t ' "* +
                                                                    c              Ate.                    4:
                                                                                                                    ,,,    . s„,,,,,,,,,,,
                                                                                                                    sn,6..,,70
                                                                                                           PA. 1 ..lit..* **TO
                                                                                                                               „,„.......,i „„,
                                                                                                                                                                   rd01
                                                                                                                                                                      .                  *

                        -.4r2r, .
                                                                                                                                                                                                                                f
                                                           tri                                                                                                                                               I


                 .,.....,1s4.....                                                sufur,4                   17/ fa
                                                                                                                                                                                    n    ,,,,,
                                                                        \
                                                                                         1,
                                                         •,,•                                                                                                                                     ,
                                                                                                           A•
 ..
                                                                                          i Nj                                                                                                                LIVI
                                                                                                                                      •'-
                                                              4%. 41....
                                                                   •             % ,vfair,
                                                                                   ,fir s                               -$
                                                                                                                                                 0 --C                                       N. •             v. .              .
                                                                                                                                                                                                                                                :

                                                           ,.....lt                                                      a                       V,
                                                                                                                                                 _ lq                                                                      "' '1`0.44
 ,.
                                                                    OWS4 t, e4i#,
                                     14,. 4, 4*,,4u111i 4tiVAUt
                                                             t                        , Allt:etSI
                                                                                                  4
                                                                                                 ',I.W         . , , ,                                                 , Ig.         .                 0                ..,..       4    . .n




                  . Let. =                ) VIVA

                                                  -100:7vp.w.,R„.0As- , . .00:=0. 000.... ...ax , lip
                                                                 MV90                              V W 1            g         r it               WIP.                          ) AO*                         itilit01




           ,02""7                                                                                                                    , , A......„.„.
                                                                                                                    I                144.,..T.      wt.                                               110A       laitt ftg,y'
              ''' **VI                                                                    4      441       .                                                   6        ,01A .
                                 4,14:        • ,..X               'A 1 1.0.11,
                     4   ).. "           U.       "i"V . 1). 7 ‘u49. ,
                                                  '                                                                     011, -,,A.Z-                     "I' 4,                                  ..., .,         .• . -,, .7
             e, • -                             ....g.
                                           IMF ....•                                     '*-          .4., 7

                                                                                                         4
                                    *.•
 Zi   i
           ...
                                     3. 41 0
                                   e4},1 It   or- --.                                  ..,..x. _-,;20 %. :,. #..                         ,                  .1: arA ,L 46-,,,,
                                                                                                                                                                 :44
                                         14,3 1,,,,e-                                                    Igle,41.?                                                                  t* 'V
 r... l      '
                                     tpxate.
                                         5•44 ..t.P%
                                                 ..,r, 1-•                              ,vi 441 la 1A'
                                         It.%   00      tIA,
                                                       a,,..                      4 1.i,.0 w:ige
                                                                                              ... v •                                                   no • /*y w
                                                                                                                                                                 - .., 1''
                                    ✓ ,k ot% 4 "'S'A fr * 4'
                                 ..40

   1 .,,, ,.. ft -4 ; 4"•t•-.,4%„4v                                                                      .
 frifitannigigaitaattaiiiitittt: &tide& -magii;.;Al.iS
                                                                            t wp                    --             : VPAYNIMpr                                         MIMMV"...
                                                                                                                                                                   k145t;;;;Z'
                                                                                                                         fP;$ i.
                                                                      Wie                                          .10
                                                                                                                     ::: ::: ; ;4
                     e
                                                          '
                                                                                                                                                                                                              "Ft;
                                                                  SIA tikt0:1 '
                                                                                                                      ..).114:1...ei
r-                                                                4t.,. view
                                                                        4, .0,
                                                                                       41....                      1.-„,                                •;,;-f
                                                                                                                                                                                                                                        .w
                                                                                                                                                                                                                                         lips


                                                                                                                   ri;;;#                               4
                                                                                                                       4115                                .104.                ‘
                                                                        • rel.

                                                                                                                                             .6tr:•;:e
                                         Ili                      In 'Oh                                           '4171$1r,S'Atiel rte`ti •               :..,,:
                                                                      ,,---.
                                                                                                               i         ‘,
                                                                                                                                     /.--:           ....r
                                                                                                                                   4-1,-
                                                                                 : 4
                                                                                   ;                                                                    74*,             ,or



                                                         ,                                                         ,,,.           4' , •&.. W                4....
                                                                                              44_0022_03.jpg
                                           UMW   I   II   =Ma




                   III    111111:1                   h y "
                   NB MI               I I
                                                            III
                   MINI            i l 11 1 I Iiiii      III
                                                          III 1
                   1111§1 11111111 1111 1/ %111      1 III      !
                    UN Jill 1 MI                     111111J1
                   1111•1111.1111111111_11111.11NI
                   Mi ll111111111       11111111111111111111111




bdi I,0-9S1711-1-17i7
                    1111111111111111111111Mil
                   IIHNIIIIIINIIIIIIINIE1
                   1111.1111111111111111111WM
                   OLI all I CURILIMAiatua
VLISCO B.V.
ATTACHMENT NO: 18
TITLE OF WORK: 14/2846



1                 • ialituti •
                 eigir
                                                                • a.   •••••


                                                                                              e                                  •
                       40,
                       .
      th,                      felti '
          4.1.                kfil"            z            ,1,:.
                                               4'14.44 111161                                             %SP
                                              4a
                                                  I.     OW •tilt
                                                             I ifil
                                                                                                                            a
                                                      ,
                                                     1, 7     risPV
..                              .                               -'olVe•                                 .'Ill trli:
 A           , met
                                                41% 1           ii
1-0        ft ip
               to                                                                                              ve.baLdt
                                                        •12                                                    ViMIP-4
                                               Aii• '.-                                                          6 4.--bt
                                                                                                          v.-Are-m
                                                 AP IIiratiV                                       ‘)



             /At                             . .                                                          !iifol....
                                                                                                                ,64-uf
                                                                                                                     i_.
                                     0" tat,c  Ay.                                                                         *JO


 Av a.."10. 412 ► lalp,...apie -fir sifdk
            t l'far.                                                                                                   • 001IF
              1**W 111411/
                                          eirit3
vie-*R-  ir frirom
     frifts   bi vjela
                    ,y
                     L , --veii
                           0Ni  ,, _   t1^.4.
                                       Au NI,'
        Va i n,                        iii A%1.4111
                                                ,° -0 141111010411f. iiir%.
 4...i'''"14*      V 4Itrit 411:     i      U-41..'t  a/P4PgNOlitt I               174.* •
                          c lAri tatl" • V*INkle                  4"41 Tkir.t 1    0 II
   ...•
          .tv     hijitt. 4..
                                  PA'
                                   aoit                  dal
                                       4isjiip*Orki; AvAlltp--
                                                               vgi -,-Prifitbli.
                                                          -141/4W         Ade vijorap
                                                                                    .t:1
                                          It 4W ' °04 1101            1 04 1.1bris-0 6-44
  tigeblr, 4* 1.-) P11'4.,...OP-ts     4 6
                                           glikVir4►      ` ...APE
                                                                     11
                                                                           .     S                  '44,
., violet     itriaark         05:0-twi4 4 11
                             100,
..._          Jvis        OV       ,    11110s 0            %it ,     )    44444411
                                                                             Imoiopp,,gi ,
          ifg9 ve                          4.1a1I011_    ir                                                     O r adli
                 ,./.0 )               Itlit         livire,dr                                                    f w    .IP;
                 it,,It 4t             5:01       lie& 4116,31                                -4"11             1
                                                                                                                14     4 -i
                       PAN& firrok                slief:t-•                         . 0A'e
                                                                                       ..7..'
                           Iiio,,e rpi.,                                           ....111-                                           es
      )                                                                                       OP
SKIM                   W            1..APPPiii     :Ai r;(    :4 fOts,         )                                       .
                   •                                           la 1,                                             I &                 .. t

                                                                2846_01.jpg
VLISCO B.V.
ATTACHMENT NO: 19
TITLE OF WORK: A0309


             +4.              K474"s7r,W4
                                                 "I. V
                         •     •




                                                 •• ••                   eta
                                         t,




                                                                   ce:

         =
                               1))



                                                         d•




                                     •
                                                              r.
                                          •!=,

                   `14
   Off




                         A0309_CA_780-00.00.76.jpg
                                                                                                          VLISCO B.V.




                                                                            C0
                                                                                 •
                                    “cecceeeccic                                      ',c)CCee cceeecct




                        Gcccecccetect                                  Cect ccCCCccC
                                                                                                          ATTACHMENT NO: 20
                                                                                                          TITLE OF WORK: A0621




                                    ccoccccceect       cceecccvcct-c



                                                                                 •




                                    etCtecctCcc   cc                                  cetcyceretecc




A0621_28-04.176-1.jpg
                                                                                            •




                                                           •
                                                                                 hi


                                                                           4,1




                        ccetccccccccc
VLISCO B.V.
ATTACHMENT NO: 21
TITLE OF WORK: 14/2922




                                                                                                                                                                                 ti




                                                     ' 411A4V1V,                                                                                                                              WA,

                                            la
                                                                                                                                                                    wAr#1



                                            Or,                                                                                                                     w oh


                           ea   st                                                 ws
                                                                                  frikee

                                                                                                                                   .     ., •1.
                                                                                                                                                                                                                        IL.
                                                                                                                                                                                                         SV

                                                                                                                                                          4
                                                                                                                                                                                                                        :"
                                                                                                                                  4 lf
       n.       99                   •                                                     i/i0....,
                                                                                                                        0.01.'            .'",'..,{:,
                                                                                                                                                              A.       ,
                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                        .; .i ". '"",,,,,,,,,p.„
                                                                                                                                   014..1,                                                "                         t...'
                .0004" 14/ .
                                                                                                                                                                                                                                        .00141,41,,
                     ""14-                                                           '"Ive. .:0' ''''' 11'                N...                                     {..--'sv                   '
                                                                                                                                                                       p.
                                                                                                                                                                                              rrr;I '", tworttf...,.
                     .14
                                                                   .' vv. i',4...                                                                                     ,.j.toray.
                                                                                                             •                   r.
                                                                                                                 i :r ::•N'''' MN :                            : cf .
                                                                                                                                                                    '

                                                                                                                                                                                                          4,„. 1 •,'1,7',,,Ivi.
                                     WN •

                                                              0,              ... ”               ,,.0.
                                                                                                 .4g              '

,00                                                      ,                                                                               'MI
                                                                                                                                                  ..ti.                     1                 ,                  .0,


                                                                                                                                                               •1 ,        gt,        ,
                                                                  . .In                     •
                                                                                                       :••                                                                                                                V

                                                                                                                                                                                                                       .1.1.           f'•

to
                                                                                                                                                                                                                                             444

                                ry   42.


                                                                                                                                  •h:.
                                                                                                                                       4.0"
                                                                                                                         f•

                                                                                                                        .4.      4$4., 444

                                                             /:
                                                              ' 4W.a                                                                          're
                                                                                                                    h./1,NA leht.4.4
                                                                                                                                                                   -44
                                                                          'Ave,
                                                                                                                    ,
                                                                                                                                                                                                  dal H.
                                                                                                                                                                   I
                                                                                                                                                                                                               j.
                                                                                                                                                                                                              ?;
                                                                                                                                                                                                   No*




      Mtn
                                                 •                                                                                                             •

                                     7
            •     't41: et.




                                                                                                             2922_02.j pg
VLISCO B.V.
ATTACHMENT NO: 22
TITLE OF WORK: 14/3100


                                                                                                                                                                                                         7••••••-                •
 N.                                                                                ...1.. „ •
 air•    •••••  • 1.1 %0                                                    I Llir.••• 1..."
....._ ••••••4'.•                                                         - di.                                                                                                                                                                                                                                  41108                                             r.7•9 19p0 491
..70.• VI _•11  .' •                                                      '.......'                                                                                                                                   •ft.                                                                                                yob Ardp„.
        • ••••41,
          :17.74 16
                  191.                          4


 ✓                                      ....
                                                                                                                                                                                                                 911...(balr.••
                       . 44111101C,..
                               E.                                 ...er                                                                                     a:A' ^a.e..=-2           ...fr..,
                       I.     re..
                                                                                                                                                             -      ..                          .
                              .... It. ‘.%dre5s-,.. 41.114111"el
                                            .......,„
                                                                                                                                              l".            e'''. 6,-.!,7,a,,"..;16, 1"‘,ar„,                                                                                                                                                                                                                         •41!."*"....4
          flia.                                                                                                                                                -.. , ii„,„        - 1111.• ••II••
    .111.-.•• a                         "           11.10 .0,
                                                                                                                                                                  111611ft
                                                                                                                                                                    .".."..", '.:111‘                   4.0
                                                                                                                                                                                                        r3471,
        .• ••••
              aLS716%
                                                                                                                                                                       Il L ier            .....         ....
                                                                                                                                                                                                         •••4,                         ..1
                                                                                                                                                                                                                                        .. 11ir
 ••••r .
                                                                          4b•-•(•••••,,                                             .ft ..e                         ill..P.O."
                                                                                                                                                                             . •71   6 t. : iiit =7:
                                                                                                                                                                  ...111IM: ft. • . •••                                                                                                                                                --...,                            ...., ....1.-.0.
                                                                                                                                            •         - OW rte. _ „,......44,                NAIPMZ          • ....1, 40. - ...4... xtris•41% •
                                                                                                                                                    *est ,`...     • .. • ...a.'            -", OP'      1
                                                                                                                                                             I.- •..21.-
                                                                                                                                                         AP...,           •• ,1.••• ..1"... alt 1.... •to -. . Ir...-•••
                                                                                                                                                                       -awe...-.....                                    0.. • 'A..
                                                                                                                                                                                                                                . or.'....•lio.• -
                                                                                                                                                                                     ',I ,..•; 91111..... . „, . •Joi, .a...... •.• IP., .:. .."
                        .1.•                                                                                                                             ,•,.                              4            .„ . z.„--_,-;..c.e.„,...
                                                                                                                                                                                                                    -                                                                                            .,                        .0.41...,
                        ....•                                 lab                                                        411.                        •      _
                                                                                                                                                                 ...... .                 ...             .........    .
                                                                                                                                                                                                                                                                                                                   4reNr„..    .*••-a.•• or'warao•-a..
                                                                                                                                                                       ,...1...;.*Oshar, .                                             '"' irs.                                                ..,. •,,,,.gb,._
                                                                                                                                                                                                                                                                                               •
         ' •••••-1
                 . r. ti                o
                                                               IMPIKa•                                                                                                                                                                                                                                    -     .010 .b
                                                                                                                                                                                                                                                                                                                      sit................4.;••• = 64. ..
:ate                                                              ...ft.. yi .....b
                                                                              ILIIII
                                                                                 .......                           nft
                                                                                                                    b ;ft..e
                                                                                                                        t.i. io. vrallipillgt! 11').• Alb ....P. 41.4.1P C...111 • 1
                                                                                                                                               iii;  V. :: 7   IL.       - ft     ....;%•V il         l ar. 7. i; 2°111.
                         . 1..6'..........
                                 :LIIIPOIs
                                                                      ...."1.....-,Z•w •                                                      ......        s•
                                                                                                                                                              -4-4-, •           •••••7•4                  110    -'.11t:.
                                                                                                                                                                                                                                .if• -71     6
                                                                                                                ...b. ,      ...___.
                                                                                                                             ..411,AP....1.1...... Z . ..40 ,                                                                            4       .
                                                                                                                                                               ..."...,       49. • • ... •• .......• •••1910.•••••••••• ft. " . ..WC,
                                  lk• edi    010
                                             s'   .-  • -it .     ii
                                                                   ;
                                                                   . .
                                                                     ir 1..                                        ".;•                                                                                                                    . "•••••••
                  0, ....„,..A....,1
                                   10. ,..„,                               ftr-......1". ;;:r
                                                                                         *-       p,'"....L    ." *    , - :"..*:
 .41111......                                      ....,/44.....4k _Iltendist.
       ,.........A9.""`
                    .0 444- •.7,7,•••*•111';11. 44.                                  • ' - .tr•               ...                    ‘,
                                                                        ..01/01•••••30..._-*      01/1*-40.• 9. 1,• ."01.11, •-•intr7orwr-4...,
                                                                                                                                                 „,2•-• 0,4•ft s 1.........q.:=
Ill'I
  N.Z. -14111. .... 1           01,11 .2: - 1" 4 ..P.-.00.              ........ -t,                                    i .e....-.., .. • .. ar • ,..,. ..........10, 99 pa" ,..iftft"'IX
                                                                                            ----4,..1...... t.;:... . „as.                                                                                                                                                                                                                                                               .                 .
    ,. ,,,c              -- . : ... 11k                                 . ,„..,...
                                                                      vaL                                    s..,
                                                                                                             ...qt.. .... ....                                   .%,,,.            .....
                                                                                                                                                                                                                                                              4. ._        ft.., ••••••pp
 •• •90.09p •pn Zi; . -.7.                                                                                                                                                                                                   •              ••• ..opb."..... •41.
                                                                                                                                                                                                                                                                ," - 1,-.3.9         _,....f •-• •• .4' . 4.41119.r... "•
                                                                                                                                                                                                                                                                                                                        „.
                           -ftoplpihs.:•.1••                                                                  •••=1.                                               11110,..,                                                               ••••"1 0,••••app•pi      ‘     .019.....
. )*Z•lr
   41             . : °-        9ft',...             11•1111010. •-•-•iellP                  •"'• -
                                                                                                                                                                                                                                                                                               •••'-',    •=b•         9 9.*

            ...Zap.         -0
    .                                            tilL
                                                  VII:011"7"1.-
                                                                                                                          ellg,stirt26.2Z-ir.r
                                                                                                                                             .,•.t.11;* Z 911§4,    1 , •••.- ZS 4.Z rAf ". : . It-
                                                                                                                                                               . "!:447
0,•-••‘"t
   .,20....t.         ..
                       -*
                        . ..„
                           40:  . ..a..    .....
                                       •••••                       Itj111W-1.**"1.1             -31.-1"             ..,-"••.- Z4.-...4irds'                  .4..."."* ' • 41. ... b.
   eiw.....4......,......444...                    -8.0.--.....--...-1       4........••••••  ••
                                     .....
                                                       ,„, ...h....y.0. •    eft...  0,........
                                                                                      .46.440.440•:
                                                                                                   •111••••-•910....... -OW P.-. ir. ....     • .0 ) .-----9•••••      •      •    •     7....,......
                                                                                                                                                                                                   .opp...ft. • ••••••••09 .9.91
                                                                                                                          •••      pp, .- t.,                                                                                        ••••    ; •••• • • W"r      •••                                                                                                             4 ".                      J.' ...t.40.•fi l
                                                                                                                                              ' - 46•0. •••
                                                                                                                        a .....
                                                                                                                           ./. T.,. IP
                                                                                                                                    . . - . ..'                                                  • •••
                                                                                                                                                                                                    • P • - ''''
...0         -1.••• . •
                               44 ....                   .
                                                                           •
                                                                  /MO.,- •••
                                                                      -               - ,., .
                                                                                           .            10V. ..•
                                                                                                                                              ..,....**4
                                                                                                                                                      ...t• .                                        •• •....::: .40•••         ..... 1 qb. at
                                                                                                                                                                                                                  •••••11.1"gire-
                                                                                                                                                                                                                    .. 7"./lie,p,„
                                                                                                                                                                                                                          _,...       411.'1"..42'11"512
                                                                                       . ..,- -                  .          7. ., „, .,
                                                                                                                                                                                                           -
                                                                                                                                                                                                           ._••   .-. . ...11.-   • ":             .11,0"11: • -1...
                                                                                                                                                                                                                                          .. 1 , ......         :
a . ...'    ..•41h                • •       •       •
                                                                     vs --• • '..                   ',7, • V...      1.1'... • •                      ...
                                                                                                                                                      --. •-•••• so- .46 _ ...•..-. .                         _. • .... .
                                                                                                                                                                                                                            .........
                                                                                                                                                                                                                                 .... i... S..11
11•• • ••••• *II , .... ".        • •V • •        .--." -.. -....••• Iriblr...i.:        . •6 • •                                                     . 0 . 1110.,,c,tet..•                                                                 ..,.
         • •• •            '''                                                          ..,..
                                                                                                                            .                                                       7 .• V • ....
                                                                        ,.. v. , e               '•    ..     ",
                                                                                                               •   • •- • • 1' ' An--- -.....-.                                                              -!          It % a•
                                                                                                                      ,,   ,„   .       ..    •  tr.* , .":::•  alr ..arotAarii• .- . ' ' '
                                                                                                                                                                                                                                           Ir.
 ... • .             . ..... * an, a                         1 •111114 / „ .......          • At v. ...                  .,            .••      , . a ,,,•                        ...eh ..,        ft         ..".•;• -4.4*
                     • "       ig, _ ;        ir.           •                gib 7 - • -.f - - 0 o. f•                                .•    -
                                                                                                                                                                    Cm, •••
                                                                                                                                                                             'IS-
                                                                                                                                                                          -s.L.inopli.;-   •-
                                                                                                                                                                                                         •
                                                                                                                                                                                                                         :4 "
                      „                                 •dire -.....        ,,.,.....-  tom    -     ..- ,A.      _      - .        .               *.F.'
                                                                                                                                          .. f,.. ior•.....A....                                          •   . -- .,../.-..
                                                                                                                                                                                                                        - • As' - •
                                                                                                                                                                                    -...-. 1
•                         " 0-. pip
                     - ..........  ••••. ... -. •• o•-...1.`......,_.,......- ...., ....."..i ... .. ......7%.....„,..........                                                    ,.•••-,...          - .• - • . ..                       ' •
                                                 . ••29 . 1 •1119•••••••• •• •%19•• • •:' :.; - 9'.                                                                                    ppm,. •    .. • -     . -        .•-••••• •• .., •
                        .1.11195.1AN.           .. ....-9111por- '.. 9 .,,V.••                  ..,_•-....- -...•• -9......•••••••
                                                                                                                          •- • -. 1.• in • 9 • • 9.
                                                                                                                                           • - . 9-1P•gob"."                         911- 1.0' -1'-          • -
                                  az,.
                       1 .. 4,        ....,    lig        .rit          eta.           r...-.......; - ... I,.':".......                    •                                                                              . 4r• ' .-         •

..:
                 '    • •
                       . .. .:-,•4P.: dr, -- - • iv., oft" ''''.                                                               ..      .1; .7,4‘.... ..,    7 PM* *                                              ..      , • ••     - •-- •
                                             •••-•........., ....r ... .,30„                                 ,....             .......:-.... • ., ' "V
                                                                                                                                                                              ow  4; 1: 4116'
                                                                                                                                                                                        .......
                                                                                                                                                                                                                ,.• . • • •
                                                                                ulti...L,.
                                                                                    .zi adr.:.............
                                                                                               , _ t iii     %ar                                                                 a -.'-'.. •
                                                                                                                 air.: .... . -`.....•:-...: .: ...; _
 •
             ,....9.0.........                           ..•• .                                                                                             :2:
                                                                                                                                                                    7:11:021„...       • '                               • . •••• • ..
                ,,,a,.......                        •                 r ••••,.• •!.j.--
                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                               •     - -7 .•
                                                                                                                              •     ''''.
                                                                                                                                                                                           •                                 •         .             .              •                                                                                                                                                               •
-        .                                                                                                                                          .191,4,4,_                     3..at..._.            .                                                                                                                                                                                                  • ..       ••.• 7. :- -
               4.7,..: 7n 7. ,:1
                               ,...                               . ‘4 .1;ps
                                                                           ' ;; 1.0' • • 0                                                                                                                                   •.                .                 ....: . ........:Apt,.
                                                                                                               .                                •1 111.            ..,-                                                                                                               7. 4.....
                                                                                                                                                                                                                                                                                             7•: . .                                     -..* :,.. •
                                                                     •-                                                                                                                                                                                                                                                                                            •
•        . i: . • 'SP; •
                                                                              • O. 9 .-                         .
                                                                                                                                                    •••-•w:••-•",„ ...:"' " ''... :,%`"... '..                                                                          ._. ...
                                                                                                                                                                                                                                                                                           '                                                    .
 • • 2
                                                -                 '. •    •••       - . 4                        "ob. -ft..                                                                                                                                                                              "...s.                                                        -         • •         .     ,
          -, .......     '•   •                                                                                                                                                                                                                                                                                                                              •
                                        .                     .                                                                                                                                                                                                                                                                                                                  •           "

 4.21, ..„,,,,,,-.                                                                                                                                                                                                                                                                                                                                                                   .3. a t. .•
                                                                           .•    .•   .•   .

                                    ,                         - , .„ •                             -. ...
                                                                                                      • ' .
                                                                                                                    * V4.             • 0                                                                                                                                                           •
                                                                                                                                                    Op*.           -                                                                                                                                     •            •    .   •   -       - ..
                                                                                                                                                                          ...... • I er     •                                                                                                                                                               ...•
    ..,..,....                                                                                                            e."                :I!                 •0••• MP .                e• - ..   •• •
                                                                                                                                                                                                         . '
                                                                                                                                                                                                           • • y
                                                                                                                                                                                                                                 ' •       •             .                                                                                                                                                     •
                                                _             .                  ... .             ..     .                                                                                                                                                  •"..       '            '
                                                                                                                                                                                                                                                                                         • .                   a ....                  . ..._
                                                                                                         .              .. ..'...           ....•        ^-4'
                                                                                                                                                          ,. .                        .    -: .."    • . .
                                                                                                                                                                                                                                                                                                                                             . •        •   ..••       _.    ....
                                                                                                                                                                                                                                                                                                                                                                               .                 .. ...            .. ,.
                                                                                                                                                                                      ,    ..      .                                                                                                         ...gip...                    .....             ..,         .
 ... • • Al.- . - . • - . ---6.7....
                                                                                                                                                                                                                 -                                               ...res.                   •       ••    I.%                       "' '             '                       • -              . • ': .
                                                                                    •• * ' ' 4'4". :: "                                                                        .." - --.:.
   ....        a .•,,.             ...; :                ''       'Ned0, s ,,;.-
                                                                            . .',.4
                                                                                 . 111" '.  fe•a...;,1,..if ...                                                     • iiial......••.:.                       '        'v..             '. -        .,.....:  •                            .•,,      -: ••••n                       a .. ...:
                                                                   -. do...... , J. ' . • • 1. - OKA% ? •••„,
  .... •       • 1- .                                                                                                                                                                                                                                                                                  ''••••,..-                                                  .                 .       .             • S• • 1•           -•       ..:
                                  .
                                  .ti                                                                                                                                 *..NPI/••••• A"                             •                    -           ...                  .                           '        •    ll•          • ...
 ..'.• .                                                                                                                                                                                                                                                                                                                                                                     .           •             :       •                        !-
 . 1. -                                             , •           .             ft         • . •         .9     '
                                            •                                                                               %to        ..           *.      Z          . "I      '.             •*'''

 .....s. 6 ,,,•••••                 • • •                                                                           .         ...           .... .y...:                   •     • •       ft., ...0.0.-...... „ . -. ;••                                                        t. . '
 .....4-. ..- -4.•                    S. .
                                                                  •
                                                                      •
                                                                           •     ... "
                                                                                               •                                                -
                                                                                                                                                                                                                                                                                                   • •       •            ' • - .•        , ) • •                  • -               '                                 ... •
                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                        •

                   alli• •                  .        •                    - ..         -                                                                          .-
                                                                           a • ...• , _                                          ' ••
    -           , ...441 '              .            'a • 91 .                                                        7•       .a-  •                            -                                                                                                                                                                          .                      ' -           •
 : •-            t •••*Sia...                                         ‘-.' - • ' 4.                                                                                                                                                                                 '                                             x .... - • : • .. •
                                                                                                                    l' -''' s • 26                  -            ' '
                                                                                                                                                                                                                       ' •       •• ..i.:                           -       •


                                                                                                                                                                          14_3100.jpg
VLISCO B.V.
ATTACHMENT NO:23
TITLE OF WORK: A0493




t
              _ i,
         it:Tom
             I f •.                 \       i         .
                                                          _,...„
                                                              -.1.5 i -.w e
                                                                                                            -
                                                                                                          -5" ;
                                                                                                                /
                                                                                                                                      410 -
                                                                                                                                           4
                                                                                                                                        AlP4


                         4110       e:\       if:             tr \     :      el\             ay                     .
                                                          ,...,. .„
                                        ,v v., 4-441r:44
          '41\
                                     ., -,. a                                 :Int ill':              /..,
    /                 \iip--i 0I;.x.. /...1
                                        t                                                             4       4               t
                                                                                                                                  Z 4.
                                                                                                                                   t 1 ) Ip

( 14                 /          4               45--/ 1114.      ar/       •It,...   .41.1             .4%......              NeAtitill
                         °k‘'S-11-2,•4-6-ffi,:".7.k,ff.ltowAIS. ki:j.6114-
                                                                                             kila



                                                                                     *AZ

                        , -..1..". : --,.30,/..\-,*.t0.1.-"‘
                                                 wtri,1 A I tre
       -' ," : -\-."),40*-sory?%_.
''4.tyi Alter                                                                                                     AL 44

I
    x'•tyvkiA
       -c                                          vy , -iw                                                                                A:

                      .1-lir

'(     ' - \011 461);411 \0/1           4 ti
                                 1 1)1(1.  vIIVIC          ttfet
                                                          IA          .



    :,:tn)rtawi)/ „(e                                                                ‘ ,)0,01341,4p,-L
i ...* ....ft"..W2 defr"..b. .11•7N-r.,*- _,111‘1416.        "Wit.- - ._
V,410 V.V.                h- N7•      i. Ny,O- e ,tii. 71     ‘,..
        ..-4,4 Ali
               ' `F-.4/
          214 ...,                              \ Nr, 4,1,,,y1, !fay Art,\ ..                                 .2ILN       4- :0; 411,P
                                            q flika
)1 ,A ..4
 \ wON                                 ,,,m1 41   ilk* 45 441* *
                                                 0.- ;ii,t/         ,r/ s73-4 :t'',1\ •1101 eligt
                                                                                              '
 . . Nr44.• ' . -                   . .yr
    it AN                 4* isr..-*              C .• 4 — ' 1 '1' ' ` ti. 4f;\
                                            - 4'0...-
                                                              .... 6 'll•
                                                                        • bli oir
                                                                                    air
                                                                                   \ ,4
                                                                                        SA
                                                                                        61'1, -
                             :oil .. : Ang
                           • 41:         ,   toL,        .v 4./
                                                      111044.\,..t".0
                            A
                                                                                   Atv4+64;
          \
                               it,. 0
                             • ,..., .
                         /C6•04/
                                \f t.
                                              4.4 4Wr    / It,.-- • - %   s 'all
                                                                            *
                                            , \ , , -V-zii,;•;''' . .4,,,„ , ' i                                                  -41.9.; •
.4

        41467.4k
         *II

            4-,107
                     .444       /                      0•M' A 0
                                                      /NI!"."iv •:;,'",
                                                                                                016
                                                                                                             ...••
                                                                                                                         Prk
                                                          -val.                                                           ,        40. ,
                            • a.,                                                          • •• 'MO   Mt,'
                                                                                                                           ..              • '

                                                                     A0493.jpg
VLISCO B.V.
ATTACHMENT NO: 24
TITLE OF WORK: A0440




                 44_A0440_01-Ljpg
VLISCO B.V.
ATTACHMENT NO: 25
TITLE OF WORK: A0672




                                   •
                       A0672.jpg
VLISCO B.V.
ATTACHMENT NO:26
TITLE OF WORK: 14/0923




                      *O . 4'
                                                      94
                                                      4t,

           • * 0at,
                                               /4: 4410,4. •
                                                     41
            40404
           ,/
                          4;, •    *             ••44,
      • 4.
        0440174,
                          4,0          4,4sy
   •         44;- tf
 .40
    4 $.4404,04.1044tty.
         1//-V01•4P*4'4,,
                      4                                                              ...

040  it4
                 iti* •
                       4 (er .07
                                           •''''- tr.;.,%.
                                                           ,:*, . .                              '-•
                                                                                                  !         -
                                                        .-                           lot wak• ,- 47+
                                                                      +At + )4   .4.*    47+4
                                                              ...b4.4/•tri).;•."4";44441'4..4**4#sIt40.44+4-411'
                                                            .- ? +4: •.:7+ s.. 4, 47# 4
                                                                fr4 4'
                                                                44+VO34.1.+*44444.4+44-4•44
                                                                                                             •,ts.tt•
                                                      ..:                                is         4~a

                                                                                                          4+4+
                                                                              t.r.........
                                                             ,..„,,,..„.4,....,.., 4,.,.,..,„
                                                                                   440
                                                                                     4,
                                                                                              +444• 4"
                                                                                               --   4 4,44
                                                                                                           -% 4,



                                                            . .24,44:114.v..,s4:42,4.
                                                                                t4
                                                                          1 444
                                                          • . V•tt 4#.4


                                                             *4.4 4
                                                            .404+4,4,t+14
                                                              •4t*Vt*Vile.
                                                                             4*-1•04*
                                                          tt #*0
                                                     • .. 10.4444,440*               *
                                                    ' .   0                       ,P

                                                                                                                        '40
                                                             •94.'4 '44'     AO'.
                                                          *4
                                                    . • •   4141r4 44 %. d•
                                                    • . 4      41, 4, ''cl.'
                                                                 4
                                                              *414>41.4*•*.
                                                              40                     '
                                                                    .r..**.t• .9
                                                            .  .94-
                                                      •             4 IP
                                                         ' ?• I 4-+4+
                                                        • *44
                                                     • . *. 4+ #4 •




                                                     14_0923.jpg
VLISCO B.V.
ATTACHMENT NO: 27
TITLE OF WORK: 14/40850


                                                   1.
                                                                              .1
                       •• - 1'.   • •                              IH




                                                         es5)

                                        rtt•
                                                         r••
     •




„, •
13,
 •           r;




                  iF




                                                                        ,r.



                                                                                   rw
                                                                                   PT"


                                                               4



                                               A




                                                         so


                                                                                     je.f.At   s'




         ,


                                                    44_40850_14.jpg
VLISCO B.V.
ATTACHMENT NO:28
TITLE OF WORK: A0130


                     t ow:rec-

                                              .0

                                                   1 V    -



                       '700.'404



                                                                             /"
                                                                              .14411
                                                                                '
                                                                             „/"..




                                                         11Palf,/

                                                                    ))))))
                                                                        •
                        '02 W.1...,•.*:171.




                                                              •


                yY




                               A01 30.jpg
VLISCO B.V.
ATTACHMENT NO: 29
TITLE OF WORK: 14/40850


                                                                                    S    Vii.                                                       J- r

                                                                             •

                                                                                                                                                                     7•=•;',:."4

                                                                             4--- 41
                                                                            -s.71

                                                                                                                                                                             •-•
                                                                                                                                                                                                          a

                                                                                                                                                                          0
               At ,

                                                                                                                                                                                        rt.


    •
                                                                                                  ur.
                                                                                                                ---'3,-••                                                         •r•


                 •,`
                                                                                             xs                               ,.. .,
                                                                      ISA
                                                                                        4.,..a          .
,                                •O''            2'           .4:t.                        ..,,.,
                                                                               'el 4, •, '   4              s               4.r:
                                                                       •      • ---.70,11-                                  .,.. 1.,,,,,„                                                               th
                                                                                                                                                                                 '.P"
                                                                                                                                                                                   .-":70..         ,              .ti
                                                                     *--...: -, ,... . v4 14.4%=
                                                                                              ,4,-                                           Ak. •
                                                                                               , ..4f.. 1...
                                                                          N.,
                                                                                  -4: 4
                                                                                                                                       t%
                                                                                                                                        `.. c ..                            :
                                                                                                                                          rl...A., H,
                                                                                                                                                   %.1-            -*"" '1 1:; le
                                                                                                                                                                                s               ,.....7

                                                                                                                                                                          .--'
                                                                                                                                                f             ''




                                                                                        .1
        • V:04.4.14                                                                                                                                                                 yT
                                               ,4:14e                                                                                                               '‘1

                                                          AS
                                                                                                                                                                                                              5.

                                                                                                                                                           4,4?!
        ez, 4;4
                                                                                         N


                                     -.11,P'                                                                                                                V*.                                    k

                                                                                                                               4:1-fs'M
                                                                                                                                                                                              1
                                                                                                                                                                                              - 'St•
                                                                                                                                                                                               r•••••.  • oriti.la
                                                                                                                                                                                              gAritaI?,
    .112        ,11;;V:
                                 w
                                                               4-9                                                                                                                                            114 6.

                                                                                                                                                                                  .FP
                                                                                                                                                                                    .
                                                                                                        4.1
    4)14141Ai.eai*r
              .4'1'4:444                               '441
           ffst,
             A-
                                      - •
                          *4.4
                                                 +t,
                                                              , • fr                    (
                                                                                                                                                                      C3

                                                                                                                                                                    ..7

                                                                                                                                                                     LA.

         -.,
                      • - -•••••.

                                                                                                  44_40850_14.jpg
VLISCO B.V.
ATTACHMENT NO: 30
TITLE OF WORK: 14/2863


                                                                                    wr •




                                                         1E;
                                             f ir

                                                    it                    •
•                                                                   • •




                                                    9
              •y•




                      •




                              Ler
                              All
                          1   2,1•.`•
                              ,1116                                            -4       ,4.14411

                                                                              ft
                                                                               a:•
                                                               P^                   •
                                                                              .•




          •         • 4.
       Ur''
                     rfa




                                        44_2863_02-L.jpg
VLISCO B.V.
ATTACHMENT NO: 31
TITLE OF WORK: 14/4845


                                                                                    000                              Oca
                                                                                   IR           0
                                                                                        Ibih.
                                                                                                    ''1100 0 0° °




                                cp000 00000_ ..11.                   0000 0000
                                                                  OC)         oo
        % 62      it      AP               u000                0IZ' p             0
       s•   00S 'It! 011V (,(P' 00
              0                                °             o                          de
                                                                                           e•


               %op 0 0013(‘                      O°0000000°°.A
                                                            %*
                                                                                °   (39:0000 0 013C3i
                                                                                                                    CI:CP
                                                            MA TM
                                                                                                      •

                     tt a. - 0 wit                          rAit
                      • 40 1010

                    1011& it t
                                                       ..4101 1114                            SS                    A
                                                       ajtif
                       V .   IP
000                      4.:
                           i
                              • 00000 000
                                                             dr/1;p° 00 0000000
  01
   00                                    00`00
                                                                                                            40e
                               QP
     .),
      ,-",90
                      ‘'
                           1'
                             (.)
                                       wit   00
                                        IP 000
                                          46 0
                                                         „Lai. ,c)                        ao,
               000000000°                                                           1. '1/%00001":Zi




                                                            e.09go 0000
                                tor          °Qo N000
                0000000°                       °°00 -tau 0            °°\40:10000
                                                                              60 - / °
                       ,                                    ."
                                                       VAOf 1'-                •
                       3.4 tt'it Ott
                       siWtorig                        0 140
                                                       .aliA0/1,1
                                                                                                            ar




                             As ,000                         ,fi
                                                            e99,0p0
       00,                                oa0,-0 No                     00                               a,... CO °
         o00                                                    %P             \         0,Is
                                                                                            2         r 47 ..0,P
            0000                             •                                                000
                                                                                                 00 0 0°°'
   ,
                                                                                    •               II
                                                      14_4845.jpg
                                                                     6c111£617—t71-
                                                                                                                                              •••ka
                                                                                                                                                                                                         irm•am
                                                                                                                                                                                                                                      9•:•••*4 .1.01011
                                                                                           ••••••••
                                                                                                                        claaa.                                   ... 41
                                                                                                                                                                     4
                                                                                                                                                                     / 111 11.
                                                      amm.m.                                    m•m....                                                                                       •am. R .         . m maa.
                                                                                                mr.               ...mcl•clm
                                                                   .Rm.am



                                                                                                                                                                    =jam
                                                                                             R mMa                                                                                        RomaM
                              ••••••R
                                                      •••m•m•
         =.=
                                                      mcln....
                                                                              ••••••••-                                                                                   clakinow..•
                                                                                                                                                                                                                    ••••••••
                                                                             ..••••=••.•
                                                                                                                                                                                                                                               dir •
                                                                                                    moorag
                             gra..gra
                                                                                                                                                                         gall•••••••
                                                                                                                                                                                                                                            ../•••••
                                                                             ••••••••                                                                                                                               MIMMInft
                                                                                                                                                                                                                                               4 1111r     4
                                                                                                                                                                                                                                            OM*
                             ••••••••••       Rm...                                                                                                                       Amin...                                    cla Ra••••
                            •M......                                                                                                                                                      ..........                                  RM...
                            .........                                        ........-.                      ..cl•ii•     ..........
                                                      .. .am                                                      RR...
                                                                                                                        'NI                                     .........
                  .........
                                                   man..          maaRm
                                                                            •••••...                                                                                     Amamm.
                        •
                                                                                                                                                                                          L a=0
                                                                                                                                                                         ...   L..      . ..Ma.
                                                                  ..•••••.
                       ggraggg-                                         .........'
                                                                         ........
                                                                                                                                                                     g.....' .                                     ........
       Mb,
                                                                  ......
                                                                                                                                                                                             amm ...                                     RR__
                                                                                                                                                                                                                                         ... ..am
                                                                                                                                             ••...R.                                                                                     --Rm..
       van..     ...Rm.                           nom..
                                                                 ...a...a                      ma...
                                                                                                                                                              -"••••••                                                                                   rag.
                        •••••• m                                                           ma....                        al••••• R
....     ..                                                                                                                                                          I•mmm•                                        MM...            ..•••••
                                          „r.,.........,                                   ....ma
                        RM...                                              .......         Mama..
                                                                                                                                                                     Rea...             ....Ono                                   .M.....
                                                  ••••....
                  .amma                                           aRra....                                                                                     R ama.
                 •   •••••                                                                                                                                                                                                                                R.
       ea...                                      RM...          .......•                      ........       ....Mr                          ma...                                           lama.
                                                                                                                                                              ...a...,                                                                   a....           a...
                        Mlamm .               R am.                        ....Rm.         mama.                         ..Macla•       mg...                                                                      ••••••••
                                          i       s                         •......                                                                                                                                               ,R
                                                                                                                                                                                                                                   7........
                                                                                                                                                                                                                                       ..a•
       ra.....   ........                         ,......                                                                                                                                                                                ft.......       Z.:
                                                                                               ......-
                                                                                                                                                                                            mom.-
                                                                                                                                                                                                                 ••••••••••
                                                                                                                                                                                                          rr
                                                                                                                                                          :or
                                                                                                                                 API-__:Z=1. 11111ftftraft.                                                      LaLL•••••
                                                                                                                                       LE6t7/171. :NNO/V\ JO 31111
                                                                                                                                               :ON 1N3INHOVLLV
                                                                                                                                                       /tBODSIIA
VLISCO B.V.
ATTACHMENT NO: 33
TITLE OF WORK: 6/8094




                        -J




       Mir

        -4,
                    •

              *t4
                                                         •




                             9




                                               ..4t;




                                                   1##




                                 8094_01.jpg
VLISCO B.V.
ATTACHMENT NO: 34
TITLE OF WORK: 14/1201


                                                                                            _..,.
                                                                                           ta.-
     • -.4•   ;T: ;,L.,. :Z• ...7:,•- " ,,g - -irrr, ""):Tr - ifir"...fgfe ..•"3. .•:7.•  ..•   • • • .• V` --grt  .
           •;* .* ..,g, •)14. .* Pe: A4 .* i* ..*• •* -,*• •91:' •Ael>/eslACt•4'                                          '    'A(
       -)14. •Ac.• •PS• •*. •,*• •*• ...*• -AC' ;VS' ,Vf.• •,* •.,*' -:':•-'            t'. ' . •
                                  117 °X4` 'e*--'** : 11" /.4" *:* "*:' "%‘:' *),4* -*:"*"
                                                                                                     •4*" *.  , ^            *. r.P
                                                                                                                                   -"Ae.'
         • *: •.*: •.*•
                  -:               'Pi< -*,-*Pie
                                                                                                                        ✓
                                                                                         ')** `.** '7',•:' %,t **: ''* -*: • ',*:Ai:p
i / lk•                                                                                                                               ,.
                                              .*:"..*:
        '.Mks*:'.*: .*:' .*:` .*. *:' *:*:                                *: *: *: 1.*                      14: **-.*. *. *-. * ' I P

          •.*:, -*; .*:        .*:- .*: .*: -*; -*;•  ..*:- .*.:- -*: .*:. -*:-*:*:   -*:-.*: -* *: -*: - -
 1 .*:"
                   -*:    .*:     ..*: .*: .v. .*: .*:   ->K   ,*: .*:  .*::      ":*:  •*.: )'..r. -?.:c: ^>14:**:'*-, 0,4
   ,e. •Ic.:*;-'*:
0,1%44;         .*: 'v. -*: •K           '*: '*: **:  `*:   '41:  "*: "*:  "*:  "*.   **: -*:    **   .*:    '*:

    ,':(:* '*:**: -*.:            **re., **: .*:(***:    .*: *re': *: •*: -*'; `*:"*.:-*:'*::'e•'*:--*:"e;'V:-*:Ir.t 4,
                                         "*:,'V:
                              "*,-e:11.Y>le;
    :*:(--*:,.i-14t *.;":**:•**.(                **:(•*,1* -*_.:( "*:"*".-*:**:-el*:
                                                                                  "e• `e. "'*: -*:• .*:' .*'., .)':'
      f >4:,                      ^*: -        "es **it",g," \Ie.( *:`
                                           .* .-** .*****"             ' -**::*: **Y*: *: 'ie.: ,*: )14:../*•:!'
     icV 11.. .. ' ' ': -.114.: tC. . .A *: .                                      ...

       ....                                                                                         .11     ... ..*: :**. )14.. :*•.    r
  r. ,..*•. A< :*: .V. .e. .•*
                                                                                                             : -,*: .*: ,.*:            : 1
r)e.:*?-...*Z. :*.ila. - •                                                                      ..v.    ,        .   *
                                                                                                                    -. :  .*:   :*: >T:
     *: .*: .*: ...*: -*:: 2 .                                   '                N___                                           .
                                                                                                              . :Ac... .*:,*:>14:*:
                   - : ›g:. -.*: .4,'*:                                             , 7-    •    :   >•.4.   .-
                                                                                                              * ,:  >1:::               ..*: ,j -
                                    --:*—:e.se-..‘:              )                                                                   N: PC
c.,                                                                                  el ' • M:iV.V.             .*: .*:
    e :*?-iik*:*>V.*! greZg:                                 .:4\-,
                                            - *:,., .:(7.: . %. t:. . e P 9 -.*:,
                                                                                        .     e   *,
                                                                                                      *: .*: .*: ,*:• .*., .gC:,,
    .*:, .,*....,.*:,.*:,.*:,. .,,m                                                            c4:$...*: .**. ,?1:: .:*: 5i%, 14/,
   ('* *( 1C.‘ : A Ple.:,.W .:g: .
    t.**: .*:- .* *.k. AC.: ..d1c:' .44,,e.,̀ .*.1,..**, 40.
                                                                        1,ZS.,K .e .c.Pri.*., ,*.t ..&.• ..*,. .*.. .
                                         .e.t.e.‘..*:,..e.4,**.c..*., ..,11:(..**.c.*:, *., .*:,.*:, .*: 4* .,.*:,.*„.Aj,                   ,k
 1,.*:k..w..*:(.e.t         ....N;4 **.c .*.t..,g.    , .4e.c .*:,.*:,.*:, A....,.*, _*:, r.,.*:, .*., :,..*1
  114 .**.c.*:‘...*:, .**.k.A..**.(.*:14/.g               , li.,                                    ..*,. : .*:           .*:, lc ,.;*;r
                                                         A                           **,  ,e,   .*:
                                                                                                             e*
                                                                                                                    .  .g    A
 s::- A .A...*:, .ee ,,*:(.*:,                    , e,.e g .g.e,,,
                                               .gAe.,                                       ...**?   *-     .iee...*i4:    *:   .:44:A;
 -.*:‘,...v..*                      ...*:,2:,                       , *: ** ...Ni'                      .*
i,4,*     :,.*:,..*:,..*:(.*:',.*;,,i4:(..*:,             >,R; .*:,*1....ie, ,*:,.*:,.*:,...),T4°.k     .x.,.*:..*:,        .**.,.44.*
    .7.,-          ,,
                    ,  :t-....i4:k          ., )14  ....
                                                     ,g:t    „40           gt
                                                                                  .,*:  *: ...*:,   ..*:,   ..*:,  ..*    •*;    **.., ,..??A:-,,
     *‘,.44:,..*:,..*:,    .*:   ,  ..*:`, ..*:, ..*.,   .,*:,  ...1:
                                                                    , .*". 1
                                                                           4
                                                                           / ..*:,                   : 0:, *4.:        *:   .*:    ..,„*.1,3
    ::- ..*:,.,*•.,,,.*:,.*:, ,.***,.*:, .***, ,,                *,
                                                                                                ..i.:: .*: .*: .:*: .?1        ,.. ..14„.A.
  , :. .*•,.pr...*: .*: .*: .*: .*:-.*:?Niz,?K.i:           .*::*: 2" : ..*: 2: ..*:       zilcilAt;ScA.:                    .:1;:?li_:,t,•,/
 1:?1e ,,;•:*4zi;                         71,;:i%:*.                            't.n::_____ ,,
*Lev.                     201-!"*".4.107Arrs,            er ....7!SCE°           c_. --S.4-,-L   *".. ,-IL--*L'i. -.,1- t'• -•:1
                                                              44_1201_02.jpg
VLISCO B.V.
ATTACHMENT NO: 35
TITLE OF WORK: 14/4592




                              tf;

  EOlgi f03- 1Qfas:4‘030(03C1

 fQ©00 . Ci f030C30CaOfj
CEO     f1      0
 0000.0    . 00000C3     -11
           k:)-      C-3

                                                -C)-}


s ED-    70i         kj"        Or     Ea   6    -




                                                        *
                         4592_06.jpg
VLISCO B.V.
ATTACHMENT NO: 36
TITLE OF WORK: 14/3988




                  J




                                       CLs




   r.


                         3988_07.jpg
VLISCOB.V.
ATTACHMENT NO:37
TITLEOFWORK:14/3385

 ° ;AP       °Itegalli•liP4000; t
 ,     cf aitIVO . tr .;) 106'4
   *AV           .0 ir#Viltr".
•       16110141044•41` Illia bd.
  44Plist Ilboiiikalr citot 4: ‹,1
CAPIA I  - I 4014410       wie V \IPPIPAIL
           . Lip.d?
      111,40
                        ° 11100 %WA.
   41,411110 01111Vlatitholsw.„
      (-3 weboopimpaiw•- 4.1114.0101140:
                         ao    JP dike.
Is rfoffir
lb

     lie SApis                  ,41V6 Dad
                             11411
   Osifieror             'IMPor
mariprit  d, 04
   ex •wkovioii
                     Q fa
                            vhi
                             ll114>b i.
            0104 ,V Cr 10011.40
       100Wiligrikai  r 1:1   110,410
                              1


                                                  .
                                           iholb 'is
               41191.4 11P

th   . %6°)
         4)1   4 1 4 0411                 iplotire.
                                                   0
                                            • 4Dstra,
      :A Iclbe
 "1 1.1
      art  7,
                            14_3385.jpg
VLISCO B.V.
ATTACHMENT NO: 38
TITLE OF WORK: 6/8008



 i            x. ;                  .._.----......4.,.....-3                      ..               ...1                                  ,... .....,..,                 ..._—. ;
                                                                                                                                                                 ._.........                                   x E
 ,f ,1. - er..1.1..Itamtatit Wulitaxin
                                   at               minx. anus titian 1ii f ;4- 4. 1,i 11
  ,..   A
           - - ,.
        A mt                       --r-----1.—_,.,•4      —.--Mill -T- 11-   06     r..-, X '.1
  -
  C4X17,1)0,71( 1{,-'.x _IX•1••X•1 X.:•X:04:4X•:4*:.X -2X'.._.*:;,                 X,:JX,:00: 4
   ...-           _-    1-        Imaasmalawitumagianamrdl             i :_=___=--
                                                                         -       __
IgAit. oyttratimuirintimunimi                 n tinummixnui              IIII11111,)131n1ILI
                              .0 .
  ...

                                         III                       31 E 3!
  I.,
t.:1
rr,                   . 111,
                              AI
                                                                                                                                                                       31

                                         m
     1.4ar           aria

     .4                       MA
                                                   31                  E                 31                                                       31                   H
   _ —
   ,.....,._ ..2_2 i
                                                                                                                                                                   ..••••••=••••••11,.




                                                                                                                                                   H                                                                 III
   ..,: ..i.v.
........_
                                         31        H




     .E.'                     .41        E                             H                                            E                              3-11                                                                INd
                                                                   111                  if                                                         H
                                                                                                                                                                                              l l


                              .41
•                             4.•
     14



     rs
                                                                   H                                                                                                   H




                                                                                        E                                                         H

                                         a                                                                                                       .111 H
                                                                                                                                                                                              !I ≥

              A
                     11

                                                  H                                                                 31                                               31
          .*
          !  a                                                     El
                                                                                                                                                                                                4414




                                                                                                                H                                                                                      I
                                                                                                                                                                                                               4 i


cja v.( a z ti i ti rum tmenximinzurrnia carinun iiIiIIIXI num !Am_ Lim x.
- X - - -                I    1                                                                        I                                                     1
                                                                                                                                                                                   ;ii..73:                X    ••   ...I:




                                                                                                                                          1: 4*:-         ' *DX"                 'X 1*                     COQA.
                                                                                                                                                                                                              -1
                                                                                                                                                                                                              F-Ck ,
                                                               :   ,   kr,'   X   +:4   X+   :.   X.       :   iX       ,   .7   .   X
     ot     P:062X




B        *                ;         -—                                                                                                                                              1
                     +I ij 0 itLi rtrili-iiiiijairn                           4turinitrizerilinxixdoxasive it;                                                                                         oA,..' ,7iii
                                                                                                                                                                                              i.-, )t ;--:
      ti# 1,
ze x ;" ------1                                        -1                                         I     1                                                                                     ....    __
                                                                                             8008_19.jpg
*13,4,4141i.111A AilI 4 V. •                                                    car u ,.,, 4'. .v#111,4 ...•A,'451,4          -..•-11 , 4,."-r                                                                                              'g:-.1......,...'IV,- .. 4;.',- .1
                                                       t.fl..y                                                       -til j 1,31                      -ir
'4  .;a . .;,* AtL!.:
 ,,•;110                                                 .., ,,,,. ..," ,,,. di           sifr,+wg
                                                                                                '. .i"• • "....,..*' %it'll!, ...
                                                                                                                                                                   %a           t '-1 - / 111'4. •••Av
                         0. c., '                        P:' .."  ..'4'  1                                                ..;••
                                                                                                                              .111.4,-..141...1/4,•w...:`, ; 11, ' ilriii
                                          ,•. t,, 160:                      '    ail%     .1*
:• ' - ' --Y• •Fli,lir,.•...•
                    —I;
                            ,
                               s'",r -14,                 , 41, 4' .1; IP '...., t                 ..,
                                                                                                            14'
                                                                                                             .
                                                                                                                    ..
                                                                                                                                .;114....,,-* ,1*. - •
                                                                                                                                         ill.            I .   *
                                                                                                                                                                      ••fi '71.',..;11.;t•'.4'42.1...:4.....:;47.:111
                                                                                                                                                                      . .:, .                                ..1 .: 1.'
                                                        4.. • i t
                                             ,.s.rb
                                                                         •••.
                                                       ,
                                                                                          . .... ,..      1 ,1 ... • - • •
                                                               -ft--ra                                                       .                                            !til          '4 . PI
  l'r
                        ...,,,P11. -          .   1.       ..'
                                                                 ,              ••03  1   '     -    .   •
                                                                                                                                 e ...11r
                                                                                                                                                            :si A tt
                                                                                                                                                                                                     il    ..*.    Vk       *.... . 6: I'd        IT r,       V
             "‘,1 ..  *,:tiiii,fi     f•                                                                                                                                             •',-:
                                                                                                                                                                                                                                                                        4, • • . ' 7
                                        ir '4).
                                              • ,,..;, 11 is,k a. ..:,••
                                                                   '                                                                                                                               rit • ,,..• '
                                                                                                                                                                                       :,.•-, -..,,,,f, il'A
                                                                        4.      it             1.     l'ae•                                                    •
                                                                                                                                                                  •••   6,...:.   .:
             no.' '44;0: •                                            0 4. j                    44,,-:••                           ..,e. ,,
                                                                                                                                                                  • i‘iht
                                                                                              •
 fi •             .:'.-..44            ---..fiti,„
                                            ir. r •••%..'ik •-•. ?.6..1''.11"•.-...
                                                                         ....k.      v.,. „:-..•,...„' ..r, • ,..., 6
                                                                                                                                     it,           4 ''._,'                                                                                                              flev ;        ••
                    se- • - .,- i i., dpf•:-_ v,- !•••,*. - .4*4i,t                                         qf      i                                                   ; It o                                                                                           .11,
       Tip                                                                                                                    -       .6    ,..
                                                                                                                                                                       •. * I                             , "•10 . 1"
                               4 •• 49.. .t..t;\... •iti i* ....:..x.i-.'4! • • 4                               .    i2„,,./      ikiii,             •
                                                                                                                                                                                                           ifet'm•
    1
                        4            , al r,A-,,,                   I P ••
                                                                   t,4•" .6. $F,S1,-.1'.....i,1.-.1):1.i 174..!
                                                                             .".... .1' '.
                                                                                                                            1110                          I i•• •
                                                                                                                                                                                      ,,. ';..,;,?-4:., ..                             4,* •. •                eo#01ti
                                                                               I .4 2. .2. ;:*';,̀• t4''' .•....•                                         l' 4.. ..':.'',''.,..•1.1$•.7 - l'it
                            me
                                                                                                                                                                                                                                                                                    , •
     ••                                                                                       „. • _•ako
                                                                                                                                                                                                                                                                                   . •
                                                                                                                                                                                                                                                                                              CI_
                                                  •••             it:                              -.• .                                                           1.                                                                ; • iiii'74.tr
                                                                                                                        .11t. .44 Alf
                                                                                                                                                                                                                                                                      "..S; - )1
                                                                                                                                                                                            .• ..
                                •                                            g. •    .•       V: 4% rr.,
                                                                                                                                 .
                                                                                                                                                         a
                                                                                                                                                               I, a.
                                                                                                                                                                  ;
                                                                                                                                                                                                                                                 fro.
                                                                                                                                                                                                                                                          .t
                                                                                                                                                                                                                                                          (Pi •
                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                              LC)
                                                                                                                                                                        7,, •fir
                                                            • • t1:61,                                                                                                                                             . 0, •              -
•         •                 •        ...VI,
                                                                                                                                                                                                                                                                                              0)
                                                                 +),it                                                               ,          1. 4T•                                                                         !'• •                  I. iti0/9
                                                                                                                                                               ale .•••
                                                                                            '•            \ "e,
                                                                         .                                                                        ••,.'400                                                                                         .V4      a;
    .t7S:' :-                                                                              \'‘'l't   •.                                                 •
                                                                                                                                                                                                                                                                       ••; o•                 dl"
                                                                                                                                                                                                                                            r
../b",„                                                         , _•                         , 41.           PI                          .4 s,6115/:
   viA                                    I\                                           t • .4 lit                               .       ' -                         • .1'                                                                                             44' 4. •
                          . • %."4 ;               . ..;„                                                                                                                                                                                                              4 •• •.$
                                                                                                                               :i!skiy-;111', 4
                                                                              •   tt .        IV                             410                 -
• ' 4).14. 0i;.:..*", ‘7i.-it•,:;t•-•C- I 4;            11 t! ''!•1? -0 '; ' '
                                                      .0.;                                         II.                                                      •11,                                                                                                           _ •11
    "'•..-. '„, It A., ••..
                         1'14?;.;:.;.-...-•• ••• si.i•-• ' '...n!•";'• .s. -
                                                                     .. .Id                          4' 0 .0'
                                                                                             " . ..e.'.           •kti
                                                                                                                       404 •       "„. .4 •     •
                                                                                                                                                        '
                                                                                                                                                                 1,V0
                                                                                                                                                              •• • •
                                                                                                                                                                                                                                                                  •
      16 se It.719gly''oir'il'i- '.•...! .....
    ►!,1 C;'• .'\ii."... :. ii 0 ... %.t:.: g ;t1A1 Vi. 40u,                .4.. II:4*fil' ' it •,1fifi                                            • ". is. at:
                                                                                                         1.,
     .,,444 4,,                           . ..,,, ,..,. „.. 4 • r -
                                                                                                         ,
                                                                                                                        Alp .11 na
                                                                          0., ,. :•/,.
                                                        ,11,44,. .y. ....,:!:
       IMAPGe '17e,            ."' n". t' r • os :';; ,:
                                                                 i.)     ,11)  .$      7,
                                                                                   liOjb  ..:4......                                                               10)
                                                                            .. ar a?.• , .--lpr; ., ;Or I '
        ifp     •-• 9 fir• 1
  ••1•1ilY  ......k     1
                                    \:.•10,
                                                                    I ig • !'
                                                                        ,• . of . 1,                           .1
                                                                                                              .•••    .1
                                                                                                                                            -.-
                                                                                                                                                     tad' t N, tigi                                                                                       \
                1.11:                          f t l*VAilr '....' gvii,
                                      =.,-- it . '               i •            111
                                                                                 -.41,4,01"                                                                                                                                                "lie;
                    1, •,1 .54,, -"%cr.f;s• ,, .r; r " '') 14...             4' •,4 fit        a e, si •1
                                                                                                       -CV',a'll"                                                                                                                           ,..4. 1i,.4;..,t.
                                                                                                                                                                                                                                                            ...k, .r. .411
                   .00A i•     ''.P. ":19 .' ;441..• '4.0,1Ii• '71elNi °'10 •                                                                                                           e-       ' a'a         •   '
                                                                                                                                                                                                                                •
                                                                 ••••• •.f..
                                                                                                                                                                                 •   'I '''' 0      ',.-.,•',.;
               lor • f                 drAt-                 •.•.,                   /,,; . .••                                                                                                           4.1, • • .        -- 7 .1)                                                   .4
                                                        .           •                                                                                                                                          11          10 it II'
                                                                                                           40' AS tWe. aft                                                                                  6 • • t I,.7:e.
                    .
                                                                                    •••=s-                     7       ;•-•".                                                                                             ..•
      •                 ,t q7
                                                        Atit %$,
                                                                         gics
                                                                                ••          •*-11;3r,
                                                                                                         4 : r

                                                                                                               -
                                                                                                                    oq a- t                                                                                             •        =
              .4;                                           P•                                                           • ••".1                                                                                              g-s          •••
                                                                             • f! .. ) 13L                .. * tie *
                        !.111,,Vilethr,                                                                                                                                 gr'.64
                                                                                             • do, .•im. I'                               ;;01 %IN                      IrrIr          .g   •         :                                                                   at;
VLISCO B.V.
ATTACHMENT NO: 40
TITLE OF WORK: A0527




                                                 40,0114111.4,




      •
                                           .4%
          •
  4




                                                                 $
              • I! p




                          ‘411‘11:40:41°



                                                   f
                   •


                                                           ‘1.
                                   • ••




                       A0527.jpg
VLISCO B.V.
ATTACHMENT NO: 41
TITLE OF WORK: A0539




     /N.




                                    1




         44VV P  , ri   l,1 1110441g
       0.4 cP.. -tft 4.ert;


                  1'           a:         ita4r4P4itri.sir ,
                                                        , .
              •                             1.




                              A0539.jpg
VLISCO B.V.
ATTACHMENT NO: 42
TITLE OF WORK: A0496




                                      /4-


                                 aw
                                                --4




fr
                               • •-


                                            •

                       A0496.jpg
VLISCO B.V.
ATTACHMENT NO: 43
TITLE OF WORK: 14/4855




       •111-                                                                                            ;04ci
                                      •••.:                                    %ego
                                                                                                II 40.;
                               gi %*:
                                    p'
                                 ,-• •
                                                                                         • a.




           •
               •
                   •




                            \e„                                                                             • • • *.
                                                                                                           *.•••
       •
           •
               • •,•

                           . • I ••
                           •••
                                                        •.
                                                        • •

   •                                                              : 11
                                                                          .•
                                  is, •
                       •
       -4tor go•*-

                                                                                  !.*
                                                                          0.•
                                                              -^•011.-
                       •
                                          1111••                   • 44 .
                                                                  1•00 1           • •




                                            • •




                                                    ,
                                                                               .10 go:.
                                                                                    •              •
                                                                                                   ••

                                                                         si..4.••mafm•••••••••••


                                                   14_4855.jpg
VLISCO B.V.
ATTACHMENT NO: 44
TITLE OF WORK: A0677

                        1.14,11.1101




            Z. ..

  4 41 ,7 <"'Cl"    0        •




                                       fee


                                             4111110 .Z1
                                                 ' 4 11    P' I




                                                                  •
                                                                               kii,
                    11111Pr
                     Ir
                                                            ,4
                                                            wow fi             - • . ,114/ 7,.:..
                    411                       2: /4141    .11111W1-
                                                  ,k401:.00.04
                                               /      ,-,.....
                                                              1


                                       410

  .11




11111110-                                                                 404P: .
                                                                               -41%)

 :7,44                                                                •


                                       44_A0677_01_w.jpg
VLISCO B.V.
ATTACHMENT NO: 45
TITLE OF WORK: 14/5133




                                       -4




                         14_5133.jpg
VLISCO B.V.
ATTACHMENT NO: 46
TITLE OF WORK: A0588




                -7 -




ry t


kJ.




                       A0588.jpg
VLISCO B.V.
ATTACHMENT NO: 47
TITLE OF WORK: 14/4437


                                             ci
                                            tThI

                                                   4$
                        t.
             . •




             (     ft1661,0°
                    Co; "           ••




                                     I 01
                                            )•
                                    LC


                               •
                                                   (a.
                                                     FP




          Q0 0        0000

    44.4437.01        WAX BLOCK PRINT
                             44-4437-01.jpg
VLISCO B.V.
ATTACHMENT NO: 48
TITLE OF WORK: 14/3503



                 .•••
"."*""`•%,
                                                                                                                                                         tfr
                                                                                                                                               :,..,A                   ...
                                                                                                                              ...:/.. ....._                   -4    ite-t•-:
                                                                                                                                      .,..                5i.--- , ,,tro....
                                                                                                                                                                        ...
                                                                     •                                                                                                                  ..._.:
                                                                                                                                  .                                                   • '
                                                                                             ag




                                                         411111.

                                                                                 Alpo;


                        •




                                                                                                      it                                          •••


                                                                          /et                     •            t.
                                                                         $1t-.11174-




                                       "":"•%.
             •
                            ►     AP                                                                                . .11110. •




                            ,r•


                                                                                                                                                            SP..;
                                                              -...
                                                                         t•                 ..."-x
                                                                                    • •:            u,     s's• A                                                               .•.             -...1,
                                                                                                                                             ..
                                                                                                                                                         ..-......1,..„. ••.:   •
                                                                                                                                                                                    *".:•••••

                                                          ;1:11;%.• V        .'7.
                                                                                ..111.11:•*     -        -1:   s.    .46,•:
                                                                                                                      -   , ..N.•      ‘ t.' 4'          ./P'As .‘. . ..!".,
                                                     •                   V     5
                                                                               ?41,J!
                                                                                    ..    . ,,,
                                                                                                                     , •1••
                                                                                                                                                                                    tt......z. . ....

                                           ••••_r•        •              .%;/.
gt
• '`                                                                                                                                                \..\ 4 ,1,4, i                  : •.444; .
                                                                                                                                                  - of                          • -
                                                                                     14_3503.jpg
VLISCO B.V.
ATTACHMENT NO: 49
TITLE OF WORK: A0527




                           411




             q,




                                   •
                                       •


                       A0527.jpg
VLISCO B.V.
ATTACHMENT NO: 50
TITLE OF WORK: 14/4971




      711ttibi,




                             Tr.




•




                                   1 .111111v"
                                          -edirmIlb;"
                                                rr



                    44_4971_04.jpg
VLISCO B.V.
ATTACHMENT NO: 51
TITLE OF WORK: 6/9173



 ))))) ,                         )))))




               11111111
                     0"`
                                         KC



           <
                      (                               C 4



                           (Ca           «c«c         Ka

                                                )))


    MIK
                             6_9173.jpg
VLISCO B.V.
ATTACHMENT NO: 52
TITLE OF WORK: 14/2100



                                                 • !                                                                                       - •                                                                                                                             . •            •
                                               ••••       • •
                                                                                                                                                                                                                                                                     ••• •                            '

                                                                                                                                      i• ; .1"
                                                                                                                                                                                                                                                                                              "54 '
                                                                                                                                                                                                                                                                                    •                ck...



                                                                                                                                                                                                                •                                  . •                     • •
                                                                                                                                                                             •.     .                                 • oca..•• •



                                                                  0                                                                                                                                                                                      0                                                C)       • ,. .. .
       •••
   • A•••••••••
                                                                                      • z• 1 V. .                                     I• :        .                                 , ..                                                                                    ••••• '. • v.
                                                                                                                                                                                                                                                                     .• -- —. . _
                                        ".. •••.-                           •• • - •.1..: .•;•......••                         •.•17,...i .7.1". •-.                                                                                                                                                             - -,....,-
•1""r ". It.: •                                                                                                                                                                                               ..-'..•,l,,,,,,,,7:4' .....                           • • `r,...”"G.', •                          •. • .';••••••, - - ..., ...S
                                                "•. ' t                     • 'jr•::"''••••••                                - • 4::1•r s••4•1                                          ,t51. •                     . z. a A...,,                                    ,.:.,:.•;"•.?_!r„..'• .                     -4'.-.,-. •0:-:-' r
                                            .1-4,11,-. •--,,,,„. -...„.                                                 - -5„, -.. -T.:.
       ...1
         1°              - '

      - ,-',.it".7
                                        .tp.tr-*-             ..-: /                 • '       •    1; , ..                        •• • . .. • i , •-
                                                                                                                                                                •-,.

              s,- -
                                                                                                                                                                                                                                          '              /        • t7‘        '' t . i ...r

                                            e -- •••• 4 - -
                                                                                                                                                                                                                                                                                                      C '•— \

                                                                                                                           ,A .. .
                                                                                                                                                                                                                                                                                                                           .f        .t. ; -(c         .t:



        ,,...j                                         ='1,                                •••;''..             •,,,,,...)             .0.7
                                                                                                                                                                                                  ' . * '''' "
                                                                                                                                                                                                  C44.--)                 f:,                  .
                                                                                                                                                                                                                                                    ‘,...
                                                                                                                                                                                                                                                      -:-,„/. - - - :•.L-,.,/
                                                                                                                                                                                                                                                             '•
                                                                                                                                                                                                                                                                                ,:t.- .
                                                                                                                                                                                                                                                                          .....:4:::„.;
                                                                                                                                                                                                                                                                                e.1, -;    ‘•                      .,......,,c0c.

-.1
                                                                                                                                                                                                                                                                          . s.,Ak..:,. . .                                                                 e•
         1g,',,i';- ---S"                   .         ••3..    •                                                                                                              ia,           '-':.             . ...NZ'..':;?. -
•"...1........wbt...t. ..9 ; .- ..1.41.0".•:, ••• ... .,..90,....: ....? `• • •.'''''''s •                                                                                                                                                                          .•-:.--?'1'.1. !:!..1..
  •• ...                                                                                                                                                           - •:.                                                                                                                          .."`:..                            ." -•/
       •17:al  0 'it
                   i          •t.'—• • •                                                                                                                                • • .., • .                                 a. . . •
                                         •'      **•::::*''                   ;:

                                                                  (>                                            O                                           0                                                           . • . .. .
                                                                                                                                                                                                                    • .. 40 411. ..                                     ...4. or;... .• . •                        ,,'.:'..                  Z ..•

 •• • •,..c                                                                                                                         • .•        7.7
                                                                                                                                                                   • •
                                                                                                                                                                                                                                                                                                                  .......•                • lk....Z.

                                                   ,                                 • '                                                                                                                       ''...;            i        i1.
                                                                                                                                                                                                                                            -5 - .
                                                                                                                                                                                                                                                                            •,            .
                                                                                                                                                                                                                                                                                              .'.y.
                                                                                                                                                                                                                                                                                                      •                .                                   .
              •••                                                                                                                                                                                                                                            ,,, ....,                  • r: .                              ...! fi •              i" --
                                                                                              •••                                                                                                                                                        :          .

                                                                                              .4 : •
                                                                                                ' aa




                                                                                           :••:.                                    ••a•,•••                                 %VI a.•                                            •     ••                                                          •                                       OP .




>            .1. •
                               0                                       0                                                                                    0
                                                                                                                                                                                                                                                                                        -•                         •       •
                                                                                                                              ...- .''..':,-,./.,:- - • ' .•
                                                                                                                                    •.,.c ...•-•,...
                                                                                                                                                             • -•e"-".‘ -                                                                                                           4-0• —N.:. •                                •   •,,                -
                                             • •                                                                                        .te.,:e. ,..---trN •tr,.....•:
              • Z..; •                                                                                                                                                                                                                                             7*.\
                                                                             •

                                                                                                                                        ,‘,':. 1..'>•,-...) ,1--:.•
                                                                                                                                       ..,.-.
                                                                                                                                                       -•-'' ,.. ';'.: • . • NI,                                                                                                               '', •
                                                                                                                                       4- : -,. • -,:•      igtir:•/: '."-?"*-...•
                                                                                                                                                                                                                                                                                                                       •
                                                                       1         7                                                                                                                                                                                         **.d •..••
                                                                                                                                                                                                                                                                                :•••• ';•

                                                                                                                                                                                                       0                                                     0
                                             4. • ••••




rt>
                                              • • • ..,
                                                                           /..•
                                                                       ( s \
                                                                          ./                                        0                                       0
                                                                                                                                                                                                                                                                                • • • •
                                                                                                                                                                                                                                                                             • • .
                                                                                       ,                      ..,                                                                                                   ..     • .        •       •'
                                                                                                                                                                                                                                                                                                        .
!. . .'•      •••      • . -..%       .• •.4::• •;' .. • . 1
                                                                                  • .....:*' ; ..ti• s
                                                                                                                ..•:”....,„ • . • .                                                               :       .
                                                                                                                                                                                                                       ,sta• a
                                                                                                                                                                                                                                                                            ...,r             I- t t •.. 1
$ *:•./.."-.4 -• -1                    ...q.c.:••.                                  .4, #         kl$ • •         • .„ 'NI .
                                                                                                                                                                                                               *. -• ,• .. ::\
                                                                                                               . 't :0".
     •,, (v..,
         • ID, i                      ...        t Ai •                                    4. •!.. 1-' r',-s•s, - -                                                      \
                                                                                                                                                                                                      C       ..                ;..
                                                                                                                    \                                                                                                            .             •                                          .      .        '.-
              • `;::
              i                                    .• •                                                                     .....".      .: .   ..      .
/ . Iii:• •••• /:.
? •                                                                                                                     .      .      -NI: * . .,...                              ., •0,              ' .          , ,.
         • r.• :                  •                                                                                                                                                                                         . Per .

                                                                                                                                                                                        •
                                                                                                                                                                                                                               :•   •




                                                                                                                                                            (\'!                                            ( N)
                                                                                                                                                14_2100.jpg
VLISCO B.V.
ATTACHMENT NO: 53
TITLE OF WORK: 14/0034

                                   1.
                     aZy
F.
               F
                                                      •
      qr                                                                 tt
                                                                         uI

                                                                         F
                                                                           M




                                                                                                                  ,r
O     r.
                    Tr"                                                  ti                           -
                                                                                                              •
                                                                                               1.1
                              :AL                                                         t•
                                                                                                                                                           1,1
                                                                                                              4'•             F,
                                                      inpr..-
           „                                                                   ct.
                                   •1t
                                    •                                                MP'
                                                                          rilmOr
 - ,s41101                         mr'                Zr
                          Er'                                   EFF'


     4,wr                      IE °F
                                                                                     F'
                                                                                                                    t
                                                                                                                        t
                                                                                                                              Lj


     Mr             --ekaMP' •                        -4 4                                                i
                   'AdOr
 r                    ar                                                                                                                 yr

            OF'                                  El                                                                                       F'
      ''44jR1r/
     1p ,
                                                                                                                                                4
                                                                   ' -‘ ,,c..iLf ivF'
                                                                F ..-1            LI°r
                                                                                  I                                     F'
 r                                                        r      WitAfikl.lr                                                                  P'
                jr
               F'
                          •
                                    i a               F //17                   ,AV                                                                   AAEF
                               4`mr•                                                                                                             „-AKAMP'
                              11    r                      „              MP                                                ,f.kt-diMF
                                                                                                                                L1F'
                                                                                                                                                „,:itir 11-1
                                                                                                                                               Amr• ,,-, 4„..
                                                                ,


 F
     A 4 ,";lkir 71.
                      P



                                                                                                                                     ''.-iLl • ' /      Ag
        'AMP'                                    IF            _11             A
.Gier
A.ar                                         •                                     FF                                          lmr. -               ,sk,ir ,,
                                                                                              „,MF"
•                     d r                         A.4               F'                    •
                                                                                              Lir              4
                    ir / 4 4
                   LF 1Y                          F
                                             r
                                         r
• Thirr                                                                                                       Li
•El;'/ Y
                                   rrr
                                                          Cis F''
                                                               4ti


                                                                                     44_0034_08.jpg
VLISCO B.V.
ATTACHMENT NO: 54
TITLE OF WORK: 06/9014


             `gr




                                      •




                         6_9014.jpg
VLISCO B.V.
ATTACHMENT NO: 55
TITLE OF WORK: 14/4657




     /

                  AV'       •-***—        ''''''bij41//// •         r.
                             •                                     1",
                   4k,                                         r      \ \ 44
                                                              f,     • 4




            /0.




                                                                   .-




                   1     14)41.,         614,4611M
       A.
    wo[wWwAiiI409wARS                        11
                                                                               6
                                     14_4657.jpg
VLISCO B.V.
ATTACHMENT NO: 56
TITLE OF WORK: 1441R

    • -.7-   11911r!"""   am.




                                        ti




    67"




                                1441R.jpg
VLISCO B.V.
ATTACHMENT NO: 57
TITLE OF WORK: 1631R


i ,..........., v.......na.m.ani
  mum
  .....imin.             mit
                          ... ...•
 nEmommormrammon
   umilinssa
         10.            limumna....
                                              Ntei
                                              — •




                                     NIP      .4110
                           — • -"   '4•
                                     14



         0


                                               •r

' I            11
                                              ip •




iiiiiiiiiimmilmiirlii
 limunamiamomergilli
0111111916 9 1119111111




                                           11•1111111111111
  I 91111111111111111911



                                      1631Rjpg
VLISCO B.V.
ATTACHMENT NO: 58
TITLE OF WORK: 1675R




         •




                  1875_rw_103.jpg
VLISCO B.V.
ATTACHMENT NO: 59
TITLE OF WORK: 06/8476



WiatiVVird"11(for
fi    r,
                                                                             94
                                              A

                                                              •
                141414b       r




                .14/Aft
           (4Zgc                                                                           49114j

     0i
                                                                              ..

&ILAN-
     4411b rt iti"l ita
                                                  litoodtakA                               ONSA,
   MN    "1"‘
        1-     (41*--4Lit                         w`r:=1.04
511
e-Z•tfiP "I'llkoCIP4'/"1":44:14-444

Okrem'
  tikiror---rot                                   ei        prairr42.---•Al
                      ort:v°-*41                  (Thu    el.%\
        It.                                                oisaifiro.
                                              ,olato lig let dr--WW
                                                                 -- --
                                                                                       Ilia
NI
                WA        r       e'°"\ r ,
     041104-                                         u721.
 -411 mkt
idb  r:di.   4                                 --.91...-.4_. mkt -wan                            ,,-;_:1
11,:lezV-           rirakV7V.:\,.(►-- 41,041
         111
   ---Ott
 u x             r-4. 1 71)-Arr---1.40
                         0504(1r*
                                         4--41*--,:-.0t- it
                                    10 11ritVi t,
  ,p•N
''*.0110" 411
                VA4da ) '.                1w °*;114
                              ."1/0°R)41§IrS
 .41 r -4ft
701       AN -;;NI  • ""do.41Pso           -ink14
                                               VWFP- --                  4




                                                                              •••,, 11•141.01.      Fla •   r.s.


                                                  6_8476.jpg
VLISCO B.V.
ATTACHMENT NO: 60
TITLE OF WORK: 14/50100




       VA-V S7/                                        VA_V
      Viv/V)4V                             V               V/                    V
      V V ♦                 ♦ ♦                V       ♦       V V           ♦            V
    V V • W V           V      V   V       V       •       V               111, ‘11
                                                       ♦ ♦
                                                                   V




If VW •     vet V             V        V                       V       V     V        V   V
  V V  • v V  V V       • V V ♦
                        V                V V V             V
  V • V V     ♦ ♦ ♦ • •                         • V V V
 V V   V V V V V V      V • ♦ V               V  V   V     ♦
  V V VV V V V V                 'V V       V      V   11/      V
 V*t-V VVV
        ,  \ VVVVV
              W A.if, /v.\ /v\ •   V  V V.V
                                       ev., /Vs      V.    VY‘\
 vvvvvvvvvvvvvvvvvvvvvvVvvvvvvvvvvvvvvv•
vivvwvvvIrvvvvvvvvv•vvvvvvvvvvvvvvervv.1
evvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv
  vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv_1
rvvvvvvvvvvvvvvvVvvvvvvvvvvvv•vvvvvvvvv_v
wwvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvarl
Alk/k/b.O.O.AILALAA/AAAAAAAAAAAAAAAAAAAAAAAAAAAA444
kAskikA41141, AsakAiikAAAAAAAAAAAAAAAAAAAAAAAAAAAAA
ikAAJkAilkikAAAAAAAAAAAAAAAAAAAAAAAAAAA.A.AA, AA
A4LillkA*A/64•41.0.4kAAA.AAAAAAAAAAAAAAAAAA.AAAAAALAk0
a~   iA              AAA*AAAAAAAA AA AA AAAA.A.A*A.A/AAA
           OLATA,A16.A A AA AA AAAAAAAA AA AAAA AA A A AA #1.,0
                .0k/     .A/   \:#44/ \A \Ai sAi \ ! Al ,A 44.;
k AA AA A A s AvA AvA A A vA 'A -A-A. A A -A
 AAA AAA AAA•A• AAA A •A•A AA
   A A A A A•A•A A A A A A A A A      A•A A
  AVAr A • A•A   • A A A A A A••A    A A A
   A A A A A A A A A A A A A A A A A A A
  A A• A•A•A A A A A A A A A A A A A A• A
14 A•• A A A A A A A A A•A A A A A A •A
•A A• A A A A•A A A A A A A      A A A A A•
                               A         A•


     A A, AA A
      \-/AVAIA_--A A A -IA- A
                             A                             A
                                  50100_03.jpg
VLISCO B.V.
ATTACHMENT NO: 61
TITLE OF WORK: 14/5137




                                       !it
                                       at

                                             a




     „




                                       ti




                                                 4

         vz6




               f.




                               11



                         14_5137.jpg
VLISCO B.V.
ATTACHMENT NO: 62
TITLE OF WORK: 14/0501


                                             7
                                             . ‘       ot,                             ..*         r•
                                                                                                                                                                  s--w„,,
                                                                                                                                                                     r4M.V• 140-
          r or,                                                                 a-04:Tiirtt                                     •                                                               1.13.
„c                , .,:".•                    -                                                                 .7••••••••••
                                                                                                                                                                                                    •
                                              /
                                                                                                                                                                       • .r




                            •                                         „:). •
                                                                                              •
                                •                  •                                                        ,

      "...; • ,
                                                                               ..1"r1tW .

          ----- •                        -       -
Vr-<4....-S(54
             4/N                          ..3.es5N4
              • ••
                                                                       •.` :a.-
                                •                                              -
                       r               -->•)`
                                                                                                        Vir‘


   r4-tx -
                                        • t ,


                                          -                                r.4*.44                                                                            •        li


 -,-SA--t--/- -                          6--                                 •4:44                                                                            dt•
                                                                                                                                                               .1 .1

 .,/-r")--'•           *?                                    J•;:?.
                                                                                   4         -*"
                                                                                                                                      j 4L
1-4„,S                                 -N.
                                                                                                                               1 -.:"5"
                                                                                                                                    Phyl.
                                    '',•.

                                                                                                                                                                                                        •
                                                                                                                           ..4..            .2:*
                                                                                                                                                4
                                                              ePeit4g 1.41
                                                        t %,...D.....N:y.rn,....,..,
                           1.                                                                           • .(1,3‘ l'., %.:E.6V
                  ti
                                      't-pi";•
                                                               ...-- . . ...-- „,--,---. •                                                      -v.    • ••
                                                                                     —.-.•"—                    10" -                  -,
                                                                                                                                                                                                    •




                                                             ;r47--- ._.74..1Y„ -*,vim-%=414,-74
                                                                  ., .1k                                                            itkf,-         A
                                                                                    >;ct.
                                                                                ,:-}...
                                                                      •I'lr, -s C- '
                                                                                                   „—•„4,
                                                                                                                                                                                            er fin
                                                                                                                                                         d .10.1A
                                                                                                                                                                                             -
                                                                                                                                        - zr•     •

                                                                                                                                                              .1**?

                                                   *S-                                                                                                                                  N

                                                                                   "V.
                                                                                                                                                                       7.
                                                                                                                                                                            '11;erfeZ
                                                                                                                                    ,                                                   4';t•er73-
                                                                           • ();Stri.-•
                                                                                                                                                                                    h
                                                                                                                                '1/1 .
                                                                           A4.1
                                                                           1
                                                                                                                                   J:7-7,7/1                      Vs,'"                     u'Irr
VLISCO B.V.
ATTACHMENT NO: 63
TITLE OF WORK: 14/4787


                                                         ITMTVITI1                •    •

                                                                              •


                                                                                  --




                                  IA               'A#1,1414401

    -    -    -   -   -   -   -   -    -   -   r




-                                 --




                                                                  1-‘ ‘ 1 1-1 I-1
                  1 1 -1 I 1 ‘ .t k t I I I I I I 1.1 1 1 1 1 1 1
£
        L:=                                                           -


                                                                          _



                                                     44_4787_04.jpg
VLISCO B.V.
ATTACHMENT NO: 64
TITLE OF WORK: 14/0954




                                                   '10

       Imr ige$         411.20"
                                          -41111111,-
       Aej mliti14/11:-40
                      10.- "to-
                           4eigke'
                                vet r              AriAii ititt
                VA4:01
                     41:f:

/7 -
       '5a.`9•1           ' te'olarha~


        4d"v 2.u*rci'L„0,
             1 1                                  „.
                                                  4-
        iwi
         ol
         4 w. li,r4bipaysoi•s                                 e-o•k
                              zistat,
                                   A. 4
       %w.ep         V-4. t4*ftio.
                              .
                            -10-
          411-r,0*-0
         11
               %-

       ••4511--"ira`
          e at IN-                                        41,0P,
                                        2 11"      -tow
                           44±0954_05.jpg
VLISCO B.V.
ATTACHMENT NO: 65
TITLE OF WORK: 14/0760



•4.•,.•:••:•:••:.••4
                                                    • Adk♦*
                                                                     • • ei•e•
                                                                           • • •    •
                                                                                        •• •• •• • • • • 414.             .4••              .440       • e♦•   •  I
                                                       • • A• AA
                                                               • •
                                                                   A
                                                                     •                                    • •
                                                                                                         -•••        •      •.♦• „ •      • A •A • JL• A • A• • •


tie                                 41          -




,•Ltbit
    • _•••               •-v-••♦•
         . ••• •♦• • ••-•♦•♦   • •-•••                                                                                 -4•-•
                                                                                                                .v• Ir• • •r• • • • • v ♦• •
                                                                                                                    • 410,,k• t !j‘p." ....t h• • •




  t h•,,•„„*,• • • •
                                                        • +•""iviv•
                                                          tit,* 4.4.
                                                                                         V   11,   lir
                                                                                                                     ""•'•
                                                                                                                                                                •


  -0                       0                                0                                                        0                 QYd                      et,
                                                                                                   ik•V•viw•
                                                                                                    • • • •♦
                                                                                                           •
           •   •   •       •       A.                            ..A. •
                                                                41.                                                                                             •.•   A




•♦•             •• •               ••                                                                    •       •       •     •
               •♦•                          •       •                                                                    ,‘•
      A . •     •  A           •        •       •       •                                                                                 •     A      A




                                                                                                    C

•. A
       •                                                        A.   A.                                                        A.   .6.       ..14 •       A.




                       •                                    •                   /Ix A.
                                                                                                                           •
                                                                                                                               -•




.v4ov•
      • •
                                             V
                                                          '•-•""•*47•'s   `IV            V

•*♦••♦• • *•••••• •••••♦••♦••♦• •••••♦••♦••♦••♦• • • • • • ••11.•••••

                                                                              44_0760_08.jpg
    VLISCO B.V.
    ATTACHMENT NO: 66
    TITLE OF WORK: H1633



                                                                                                                                                                                                                                   •••                                           ••••                        -4••••
                                                                •                                                                                                                                                                                                                •
                                                                                                                                                                                     ••••
                                                                                                                                                                        •                                                                                                                                        •
                                                                                                                                                                                                                                                                         ••                          •               •*                              ••••1
                                                                                                                  Ye                          awe                                             'T ..                        ..                    •
                                                        •
                                                                                                                                                                             ••                                                                                                          •                           •
                                                                            •                                                     •••                   •••
                                                                                                                                                                                                                                                                                                                                                 •••
                                                                                                                                              A..               ...V•
                                                                    •                       •        •                •                                                                                                                                                                                  •                                                           bat                                                                                                                                               an&                                              •••••
                                                                                                                                                        •               •                                                                                                                                            •                   •
                                                                                                                                              4.                                                                                                             •               ,                   •                       •                                                                                                                                                                                                                                                                                                       •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • W.
                                                                                                                                                                                                                                                                                         •                                                                                                       •               MEW                                                                           4,11.                   •               •••                •••           •••            1••• ••                  •          we ••••   •                                 •
                                                                    ....                                      .                                                             -.-                                    •           •         -           -                                   •                                                                                                                          •             •              •               •                                         •••••               •             •                  •                   •••   •,   •                          se
                                                                                                                                                                •                                                                                                •                                                                                                                                                                                                                                                                                                                                                                     am
•                                                       -           •                       •                                             .                                  • .                  •            .                        -                                                                                                                                                                                                                                                                                                                                                                       •••            •         •
                                                                                                                                                                                                                                                                 •           •               .                                                                                                                                                                                                                                                                                                                                                              •

                                            "f.
                                                                                                                                                                                                                                                                                                                                 •                       •                       •                   •                 •          •           •••                •••                                       ••                  dn.               •
                                            •                       -           •           •        •                    •               .        .                         • .                                                                                                                                                                                                                                                    •••     .10 ASV                                                                                                               ••••              ea.
                                                                                                                                                                                                                                                                                                                                  •                                                            •••                                         Am.
                                                                                                                                                                    -                                                                                                                                                                                                                                    •••• aar WO •                   •      11•• •••        •        . 1.11
                                                                                                                                                                                                                                                                                                                                 •••                 •                                               •
                                                                                                                                                                                                                                                                                                                                                                                                    '14. "W.           •          •              4.              V.
                                    %Q.                                                                                                                                                                                                                                                                                                                                                                               M.                      •••
                                                                        ••••                    •                 •                     ••••• •                                  ••••                                                                                                                        11•.•                           •                       ••••   ••••               WO •             ••••    •  •   -.•      •  •••   •       ••                  •                     •
                             • ".       ....                ...                         ....              .1.                                                                                                                                                                                                                                                                                                                                                    .1••• MIMI. 1...
                                                                                                                                      01. MI.                           •         • •                                                                                                                            •
                             • ••
                                                                                                                                                                                                                                                                                                                             •                    •      •      •        •••. •
                                                                                                                                                                                                                                                                                                                                                                         11••• 4M           •        •       •      •••   ••••• •           ,••      •      •••      •       ••••
                                                    ..-'.               ••                      •                 •                            •                ••••                 •                     •                                                                                                                                                                            •       •••      •      Ono •         •         •         •    •       •••        •       •
                        ....                                                                              •                       •                     •           •                         •                        •                                                                 ••                         •••     •       ••••r11•17•••        OP •            •        •••      •••      •       •       •     •        ••••     •
                    —               •               •                   •                       •                     •                        •                *                        ••                                                                                                                                                                                                                                                         •••• •          ••••     •
                                                                                                                                                                                                               .015                •••                   MO.                             S.•                     ••     ••      NO Vi•       ....     11.• An. IMO. OW V
           .-           •                   •                                                                                                                                                                                                                                                                                                                                                   ••      MP       0.0    •      •••      •••     •      •        VW. •             •
                                                                •                       •                 •••         ago.  •                                           •                     •                        •••                   lilr                    •••                                            IP.      ••    .2..   db.     OM •••          ••      ..•     •10 .4.• •••               •     •      .01. ••
                                                                                    ......                        ...a. •.•                                     •                    •                     •                                                                                                                                                                                                                                WU *V          ....       MIN     •I•      ,
L.      .... IMO..........     ...,.
                                                                                                                                                                                                                                                                                                                                •      ••••   .•      •      ••••    I..      •       •        •       •••      •       •     •         •       •••    41•11. •••        •        •
   ....     ...            ...      ...•...                                                     .....•            .               •                     •               •                     as*                                                                                                                          ...IP -•••      •      •      v..     •        •       •       •••      •••      •••    ••     MO •              111R •         •
..... ...... .... 0           ...                                                   ....                      ....                                                                                                                                                                                                                                                                                                                                                   •       •
                                                                                                                                               •                ••••           •                      ••                                                                                                                        ••-. •        •       ••     •        •        •••    •       ••••      •       •••• ••••      •        •••      •       •      •••• •              /
                                                                                                                                                        •                   •••                   •••• ••••                                                                                                                         •      •      . •    •       •        •       •       •        •        •       •     •        •        •••     •       •        •••      •
    1101                                                                                                              •                        •                •               •                     •                                                                                                                 •       1. 1. •       •       •      •       •••      •-•     •        •        •••     •       •     •••      •         ••     ....    ••       ...        ..
           ••                                                                           .....             ...                         ••                •••                 .....                 •                    -••••                  •                          •••                     •                   •       •      1,••   •      •      •••     W.       •        •      •        •        ••••    •••• •         ••••     •       ••••     •       ... -    •
                                                                        ....._..7                                     .•                           1.1.1            •                    •                    •                         •                    •                           •                       •                           •          •                                    •           •     •       •                                  ••••               •                 •••                     •               •••                •                 •            110       •            ••••       •                 •              •          -...
                                                                             •                            •                           •               •                 ...•                  •                        •                         •                       •                       •                               •                   •••                         ••                  •••• •        •••                           •••             •                 •                       •               •        •••      •         11101 •                                             •          •                •        •                 ••
                                                                        ••                      •                             •                ••••   •                              •••                       •                       •                 •-•                             •                       •                           •                           •••                 •           •-•   ••••   •                                   •                  ft.               •               •                                                                                                                             11•••          •••        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •       •          •       •       •                                            •••        •
                                                                                            •                 •                       •           -•••                       •                        •                    •                  •                          .....                       -•                              •               •                           •                   •       •     •                             •               •••                   •                   ..ON            0, 01. ••••••       ...I. m•         ••                                         ..     4..                  -..            •••     ••
                                                                        ••                          ......            .•                           ••                                                             ..•                   .••                  •                           •                       •                           •                           •                   •11.                O.         •              •               •                 ••••              up                               .....     .,,.      , ..                                                                                         •          :M.        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...     •                                          am.. •



                                                                        '                                                             —                     •               •                     —                        •                  •                              — •                                                 •                   •                                                                 •                                                            .• •                                   •               -•



     •••            •          ••               •                   -•                      •••               •                       •                     •               •                     •                            .•                                            •                   ••                                  •                   •                       •                                     •                             .•              •                                                                                                                                                •                •

      •             •          •                •                   •                       •                 ••••                    •••                   •                •                        •••                      •••                   ••••                                        •                                                                                   •                                 •              •••            •




                                                                                                         •••


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •••            •             ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              sa
                                                                                                                                                                                                                                                                                                                                                                                         •                   •                         •                 •••••       •                     •                   •••                 •             ••                 •                •         •

                                                                                                                                                                                                                                                                                     •                                                                               •                       •                             .•••        •                 •••             •                 .-or                    •               •••               .1•••                           •         •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                 •                                   •11/               •                 •            •         gm                         MP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •                       •                               •••                •                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •               •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •             1       •-•                         •••• •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •                               •
                                                                                                          •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IMF


                                                                                                                                                                                                               •                    •                                                    •                           ••
               •               o•                                   m•                      •                 mo                      •                                                                                -••                    •                          •                       ••••                            ••                  •
            •••             ••••  •                         •                       •                    ••               •                                         •-•                  •                     •                        ••               •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •••            •
                                                                                                                                                                                 •                    •.                                         ....                            •                                               ••.•                        •                       •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •••

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •

                                •               .• •                                                                                                    ••                  •                 •                        =•••                      -•                      •                       •                               •                   •                           •                                                                                                                                                                                                                                                                                     •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -•••• ma•
                •            A-         •                   •                       •               ••••                      •                    ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ••• •                                                                                      -11.16          •            ••
                                                                                                                                                                                                                                                                                                                                                     •••                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                     ••••                                                                                                                                                         •                       ' •                       • •                        —
                                                                                                                                                                                                                                                                                                                                                                                                                                  •         .1             •                        •                                      •                          •



                                                                                                                                                                                                                                             •                                               •
                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                             .                           •
                                                            •           •                       •                 •                           -11-                                                                                                                                                                           •                                   •
                                                                                                                                                                                                          •            .                                 .           •                                       •               .                                                           •
                                                                                                                                                                                                                       •           •                                 •               -                                                   •       •
                                                                •••                     •                 •                                            •11.1
                                                                                                                                                                                                                                   -•        •           •               •                       •                               •
                                                                                                                              Sia                      04 1
                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                         •




                                                                                                                                                                                                                                                                                                                                             H1633.jpg
 VLISCO B.V.
 ATTACHMENT NO: 67
 TITLE OF WORK: 14/2316

                                                                PR

      IMO
 VW1IPAVIIP   -++   *    40-49",                         *I VP:VP ^IP VV.",
                                                             *."      +*'#
                                                               •Ir.   4 , f.
                                            ,                    ,
                         .                                                4`44f
%,44 4 4                  4                                              *
  4tt 04,0               *4**                   1
                                                                         4* *4 /
                                            444f            ,*4-444*.4
                                                                rk  .
                                                                             ,4-
     444+4.414
        "   8 4" N
                       +4.4,
                       A
                                  4 # 44*** #44 *4.4 N4* 4"
                             *41k .

       t***444*44                        4, 4f444**11444f.* +4,4
.14 .4144#404,4,4                        ,4 ,4**\**,#.4       4 +40#44
   Z                                     414  t  0
                                                 4 +*#4   4 4 *   f4f444
                    At t 4               9: r .Ttit4",t4 rt**•**4!
 ‘40                                   444,         : 44444 # 44# f4
                      t t               444 .**#4.4.4*4.4.440 4
                      #                .44..."4-0+++++*4404#4#4
   tt                               . '4*,4# 4,44* .04104f4*44444,              ,
  4';40            #4:441.1             44+4444.4.444 4 4 4.44
   444           \k4F+44,4            404.#41.444.4404.4.4.440 144+
#4#4                 444.4,4 *.#440,..4.4. # # • #4. #
444*                *.r * 44444+4+44/4,444* 4 4 * 4
*44, 4              ♦44 "       44.44444-44.44444.4.44404.
kftf4ti              44 t - 4 /44. 4.444 44P4t4t +4404#4#
                              +4.....
 4#4#40.4 #444#4.444.4.4.4,4.4.                              #4.44.404404.
*444444444,4t444444.,44 '444444.4 44+44/
.4t#444441.4 t44444441.4 4 441.4444 444.'
4444#444404444444.444 *4* 1#1                           ,,,*44 4 44444
 444.4444 #4.444•444.444.44+ 4 4—/4•444
 4444444.44,444t44.4 4 144.4 4 4 4 4.4 4
'444444444441., 4 44441 4.444 4 44444 4,
,*4444.44444#*.44444444444444 4 * 4444444
  44.4.6404404.4...4#4.4.440 104.4.41,4.4.4.444
,444.4 4 +444.4.4# +1 . 4 +,..40.4.++.4.4.
  44.4.4 4 4.4 4.4 4 *4+4.4* .4. .4.4.4.
  44+44,4 +4.4. *444. . .444404, # ..44,44/                           4
44 41+4.. ,..             .4* *44W'. .4.41 . 04 4.444,4 .0,
                     4* • # + 4..+++
      v., *40,+,5,40'4+4i                           +*,10. ••• ,..*.V"
           ei.               44ji44      4* +4+444+ihi4 4+ +4+4+4
          .4+4.4+ t #4+ # 4444 4#)# #4#444 4444'0
      ++4 +4-#4t#41,4#4#4.## #4# 104t.#4
  # +4, .**4#4,# ,p114+3,-                   ,'.. 4#4* eotet
  *,*4*           +    *t .fr .'a$" '444Y444•,- *                          444
                                                                        . 'PP
                                                                 t"
 tItILtItalt4t444451=4,,.*. .t.t4t.t2t
                             •       P t?*
         AIO                         4 20,?"4,4     41   _0,0    WW1.        • ' •



                                      it   ;me                          it           faif
                                     44_2316_02.jpg
VLISCO B.V.
ATTACHMENT NO: 68
TITLE OF WORK: 14/0758


                                                                            4    •I ,-,/*                                                             •
  1211.4MP
                                                                        04                      .




  1.3"                                                         A

  I PA

                                                                                                                                                                 Pi




                                                                                                                                                NZ a9.
                                                                                                                                                          4 04




                     if
                                                                                                                          :41
                                                      r --   ----- :

     I iii
                                                                                                                         tW

   - , I7                                                I          j   .
                                                                                            .       )                         "4,
                                  .....5.0.1:..-4:4
                                                  ...1. '                                   '`...'
                                                                                                                                44 •
      11/
                                                                •
                 n-....tro,...,n,..AInfficw,
       C-101121:2Liettee.eitte.sii         tZLI




                                                                                                        11-p
                                                                                                                                                                               a

                 )                                    v ,b,
             i
                      ... t
                                                       Itili
                                                      I
                                                                                                              414-r.wk
                                                                             [                           oit                           -
                              a
                                   •              '
                                                        I 7

                                                        F.
                                                                             i
                                                                                                         otm.                              44   • •              ••••••


                                                                                                         It
                                                                                                                                                                          ••
                                                                                                                                                          I




                                                                                                        14_0758.jpg
VLISCO B.V.
ATTACHMENT NO: 69
TITLE OF WORK: 14/0017


                                                                                            Air




                                                                        \ i4s        el f
                                        4        ilk*             P           4     •:,
                                       N6N„
                                                                                            rI "'"'"="•.!..."
                                                                                                     AIM
.911111161.11.161
                                            Or




     II


 6

                                                                        pi44
                                                                 r ._      ‘‘

                     .4
                     all      L 3 4.        :g                            1 4
                    !!     9 5:lilt    13   EH                    h  S 6     6
                                                                  P 9 10 11 12 13




                    r/00.14,4
                    tr=st=zr.r..r.4.1$1,                         SfrAr.""'"=::`       .



                       imirs-1

                                                        44_0017_07.jpg
VLISCO B.V.
ATTACHMENT NO: 70
TITLE OF WORK: H524




                  -2P9-



                      H524-06.jpg
VLISCO B.V.
ATTACHMENT NO: 71
TITLE OF WORK: 14/3393


                                    " PSIIPECY:L .:
                                                                        - rte .

                                                                                  4


                                                         4.-- 4e!
                                                           -•••     I



                    y.




                         ..*=-;••




                                                                                          Lr




                                                                                      L

                4


                                                                                               -   -'43244




 -4

      Vof




            •
                                                                                                        '-a


                                                      14_3393.jpg
VLISCO B.V.
ATTACHMENT NO: 72
TITLE OF WORK: 3353R

                                                                                                                at • ...I
                tWOO... 41.4,1•4-........
                                                                                                                                                                                 ••••• •-• •::         s4•• *
                                                                                                        . .........................
                                                                        •     . -•
•- •;•;041W1                      iot
                                                                            ...
      •••••-• .                   •                                                       1.21,
                                                                                  . "-••••3                                                         4110i•N                                                .1%
        • • • •                                                                                                                        '........,
   cll....1feet • • ..• -                                                         ••           -*),:,                                       4......
                                                                                             39r,                                                 .t -s"
                                                                                                                                              "rcki.,..
                                                                                           ile

                                                                                      11,101                                           NOV+                                                , C•e•
   .1.1110.Pnew • . ,.ilk""'"' •                                                                                                        '404. •
flipopirenise. . .-.        - ,....t,e4444•                                                    Irle,                                      Ne.a.-.
          If* • - • e..i. ... .., If ..rieige                                              11.9r,
                                                                                                                                                .46. 4 . ,                                               '..e.e .
                                                                   ' s, Y •

                                                                                                                                                                                                                                  .4,
                                                               ,                        'VW
            '     .   •   •       - .,- ; ::V..   j . 7..•.•
                                                                                                                                       'VA`,                                                .-•••••f,
                                  „                                                              1/10.                                   •••••IN                                               '4W
-NoPeowww- —                                                        •••                       'Ile
                                                                                            'VW
                                                                                                                                            'WA",                                                  •e4.                            04
                                                                                          'See                                                     "ir‘                                                                           , r
                                                                                      'eV^                                                                                                                ',VW)
                                                                                                                                      , .....e•f                                            ••••'...
                                                                                                 'es"                                  ' "t•-fs                                                 ....t..r,.
O.*                                                                 •                         'Ye                                             'Ms
                              •                    •-                                       'We" •                                               ^int"
      •                                                            •:•••                  "re      '                                               --•,---:
                                                                                      •'4,n9"      "
                              yn
                                                           •
               ler
            .•"e'r
          Ffrr                                                                                          ,r•• '
                                                                                                           --AM. •                        ' t"S"

                                                                                        ."4"/-                                                  ▪ •-c-r
                                                                                       `er
                              'eV"
                      Ir                                                                       frr
                  -re                                                                   frr
            err                                                                                                                                 •            c
                                                                                     "re.
                        "e'e                                                         •     ',re
                      'Ye                                                                 fir
                                                                                        Are
                                                                                       /..••••                                                                                                      • r
          'Pee                                                                       fres'                                             ' Ci                                                - . i
                     rr                                                                        ."."..^                                   't t                                                  ..
                   rr                                                                        tie"'                                         't -t,                                              ' 1. c
                 're                                                                      , •ele                                             •••-t'i•
                                                                                        "a•-•'                                                  arc                 ., , ,,,,
                                                                                                                                      'is.t                        ,,,,,,,
                                                                                                , rie                                                                                            ''t
                      •er                                                                      re                                           "I'S'
                 -re
                rr                                                                                                                                    V e•           „.. .. ..
          -"ex'                                                                      ,'.e.,"                                          "Ini•                                                ' i t
                                                                                                                                        • ,t' t -                                             ' i %
                                                                                           . 0'                                                  i'                                              '1,-•i
                                                                                         re•••                                                                                                     • x4
                                                                                                                                                    "...s t                                           ' a7 -t

                                                                                                                                                                                                                          ,.i
                                                                                     ere                                              1.1i-4"                                                Sic
                                                                                              A                                          •-•t-r,                                              , t -4
                                                                                           •'••••••••     •                                 . ..il'At`                                           -,C•3
                                                                                         /Ale                                                   t 4, s^           .....                            •AiNt
                                                                                       e,Pie                                                       .1f-cr.
                                                                                     -.KA.                                             .-i-.1                                             • *e
                                                                                              •••                                         "-TY                                              • •Yq.
                                                                                          ._••-•."                                            "-{"-12                                                   ..' -1k
                                                                                       /•'••••                   w                                                                                                      •••••;• i
                                                                                                                                                 'VV.
                                                                                                                                                                                                                    '     y   •

                                                                                                                                             "aflr               ...... ..
                                                                                          'Jew' •
                                                                                                                                                                                                                           "
                                                                                                                                                    '111r                                                 •                :y
                                                                                                                                                                                                       • 4•••AMMYY•
                                                                                              "'VA'                                                                                                                        J.
                                                                                            "Jeer
                                                                                          "'Ale




                                                                                                         44_3353_rw_61.jpg
VLISCO B.V.
ATTACHMENT NO: 73
TITLE OF WORK: H949


                                                                                                                                 •                                 •   •




                                                                                                        1W
                                                                                                         111        2
                                                                                                                                                                   .    •         • .t•er.:k                 _
                                                                                                        ' WO                                                                                                 r
                                       •   •     •                                                                                               •                                              • I,
                                                                                                    711W
••••••-   •-•••••-•      sr•


          •-•,• t
                               ;Z.

     •
                                                             • • •             • ••.           . • • • t'                                                                                              4. ,              • •      .• • • • •

                                                                                                                                                                                                       <1 • . •. •        •   •. .     •          • •

                               V.1
                                                                                                                                                                                                        AM.

                                                                                                                                                                                                                 •   .
                                                                                                                                                                                                       '4"




                                                                                   •                                                                                                                                                               Z..



   !-1.t.. 'Z. • egke=                     Inv       •••••               `,L




                                                                                                                                                 •
                                                                                                                                       •     ,         ,               . .            . .   •
                                                                                                                                 .„;•_       -                                        Z. Z.'

                      Nor ' 41.•./    1.- • Z7, ,
                                     .1
                                                                                                                                                                                  )
     C.4                                                                                                                                                                                    • -
                                                                   • •    •     * • • •     • • •       .   •                                                                                                                 . . ••       • •   • •


                                                                                                                                                                                                       i w►'




                                                                                                    •           4   •   .   vj

                                                                                                                • •     •   ty




   1
                         — —. — ...... .;.:.
           . •           . . .. . . . . ... . ,
             ::... Z. ..7. .7.i. '",. .-• Z.,.. .7..                                                                                                                   :•••"•-•
                                                                                                                                     •••,'   yap     v•;••
                                                                                                                                                        •    mow
            . .11.• t.t.."1...1,1*.t.',1   1a/0._ t
                                                              •                                                                                                                                                               .• •
                                                                                          7••••,"               •••••

                                                                         • • . •
                                                                                                                                                                                                       0113-1.. • •
                                                             ;r-..                                                                                                                                           ij.• • • •
                                                             ti!
     it
                                                             et, •

                                                                                                                                                                                                             11\4 S•.          ,t •          •
                                                                                                                                                                                                                                             •••• •••••1



                                                                                                                        H949.jpg
VLISCO B.V.
ATTACHMENT NO: 74
TITLE OF WORK: 14/0625


                                                                         .,..•-,:.:..--..--.ii4): 3. ' •.- ...., „
    ......




                                                                        .            .. t'-                                                                                            •
                                                                                                                                                                                                         ,7.3:5':•
                                                                                                                                                                                                                 ::: '
                                                                                                                                                                                                            .".8
             ,. .                                                                         ' r% .'..t., .
                                                                                    :":):'A               rf    -
                                                                                                                 7.7.1
-              ...   i'.. 1:                                      It ., :,:.                  •..k_ A   ar4
                                                                                                                                            —GP\                      . •:
                                                                                       -ViSia. r .
                         :•:.:.....::.*•••••:•:•:•Ne•••••••••••:.:•••:••••:•••••:•::::•:•:•KNCWIMOCOXY•WeYogielY410.:•Fi•:•:••••••••••:•:••:•••••••••••••••X•XXlo•MillhX•Wigege••••••%/11.7,••:•%::"::::Xeseo••••:••••:••••••••:::
XV..••••••••••.:•:.:.:.

_...                                                                                                                                                                                            • t 4';'' '''' '! .
                                      •                                                                                                                                                             • •




                                                     .%%" •       ."                                       :::::::         X::
•                              •.% • • • • • • " •
                                                                           ,   O.




                                                                                                                                         AN,


                                                                                                                                                                        ••      - 14,


                                                                                                      440
•
                                                               41r,
                                      •• 3 '`11•                   '1111Plft.




                                                                                                                                                                              r~-




                                                                                                                                                011*.               •-.• •
                                                        „
                                                                                                           r.
                                                                                                                                                  2••:     101:4,•••:,            :•:.

                               ; `;;;.;,,,,;*•;
7/4:40,XCX

               1,3., - •           • iwzt Ar,.. • 4„tr„ AI; r ilib\ liOk.            '   .,:,!!' ; 4-....:,..• AO; Ile • A                                                                                               ,   %117


                                         ,                       A_ i;..*:'''' -        1 ' ----(
                                                                                                <-'''.-cN.
                     .".' ..' ''1
                                .#     -
                                       1  0      ...:'(,-*
                                            -"•-<-. ....          ' : ...e.
                                                                     ••    : •••••,---
                                                                        :..w             L-_,._
                                                                                              ,      , '...              1.• '.§t....):t • 7i
                                                                        "*..q: 'ii:'• ' 1,-..- (,./            ) ,....e;
                                                                          ...itlit ..,,,,,,,.. ..:-, . 'll'e,
;-,>.e--- 4 . 0-----!-4.,.< ;.,:-, .,.......s:., •,.'-- -1.4......isl etima..                                                 -Z

17:1•COMFAX4.71:4C.:::::::...%::••••"::aii::::•::.::.:•Mes.Z.Zielloqh:V:.*:):V:/Fi::///:::::"::::::e::•:::::gilea.X.X.MXIA.:.                          ::•:"e::::
                                                                                                                              s.X."11::::::4:1::::::::...,,,,,,....
          •                                                                           .4.                                    r4
     4' 3 ..,....1'                                                                                                 ..."'
                                                                                                                        - It;    '      Tf%."..      't  -,F.
     % , '.•a.. / is.....,
                    ' •,""•.".-. ' . Ai Ilir•.             •-,
                                                4i 7,•-• .p.,-' "
                                                                ,•4  -.                                                                        —   -     .
                                                          4:1:"..... 7:1....,..4„..
                                                        ....                                      ..•
                      -=.,
                                                                                                                     0625.jpg
VLISCO B.V.
ATTACHMENT NO: 75
TITLE OF WORK: H524




                      H524-06.jpg
VLISCO B.V.
ATTACHMENT NO: 76
TITLE OF WORK: 14/0001

        ..._:..1%•••                Y..",• ,                  ....mt.. .1

                                       •                                                        :
                                                                        c                                                 t -t                       Ii

                                                    .*         •                        so ir


                                                                                                                                           ,
                                                                                                                      43.110
                                                                                                                      CO, 0
                                                                                                                           ,,;,              •       4.7.ccit 4iinlu
                                                                                         •      • '                                                                 ,e,trs.
                                                                                                                                          4 4 . .4.4.,-*oryw,.r...re.r....0
                                                                                                                      •                                           • •
                                                          -•        • •             11;: 'r                  .        ,
        pf,                                         CPO                             a                 0'1                                       lot, . •
                                                                                       WO)      t
                                                                                Qz..100bia
                                                                                 004
  ?At                                                                                                                 '4GUEI


                                                                                                                                                     3T

                                                                   C3 t•_           kiacA0C14                        Si 0 kt
   uottolagiamosDagatif.3t4., gcybo                                                                                   Cralts


                                                                                                '14
                                    " Vi4Ittit
                       flet`
                                                                   0                                                   0 VI
                                                                                  D- X"
                                     oretta
                                                              Li
ko (rob 0              tap t,                                                                                        CAME3400:41
                                                                                ,1.0f:/ii
             Game
                                    0,)


                                           'fr04.-ieFejaAllan
                                                                                                                                 ••••          4--

                                                                                                                                                     .


                                                                                                                 -    pr in
                        3. KA-11'3o
                                                                   (3
4000t 01*V                      Cet:iE;.                                                                                          •




                                                         r.
                         I.-




             4 43 vo_bolDogotattOpaotsetnjoefott                    341-rafia 0 4
lorzotothloot3oPt
'floe ifrocwom.ref-PQovfiai'°
                  el,b wie"
                                                                                   404
                               'r          j'g r4
                                                    -                   ;;.ge
    f
                                     21                        0.6t cti
                                                                     le                                     vt                        •
                                                                                                                                          e-
                                                               0 ty3 off                     o af3_,—(t                                                            (t
 Acta f-1.-.<01(
1-,ippt tip-140a f.                                                                                                                                       ratir(tfit
                                                                                                                                                                 )  0 .1.:3
 ' I s                                                  S.


                                                                                    44_0001_07.jpg
VLISCO B.V.
ATTACHMENT NO: 77
TITLE OF WORK: 14/3541




                                                                 ifinia‘h         twit,
                                                                                                                                     011111
                                                                     Wald 1\iit-7
                     -At                                        ---•
                                                                                ,..-.....     4 \\.\\*,. // ,                        .... .,1,




                 .„..,
                 ...          .
                                                                    N




                                     ,
                            ..,




                 ...............
                                                            1%0           /
                                                                                                                         / idr%'
       ii




      414.43,,„,,,,  ,
                            ,,                                                 //t)Y




                      \
                                           VI                                      /




     ,,,
       , , ‘,,            ,     ....„.._
                              .-                _mt...                                      4/t




      ,,,,,,„,,
           ,,,,,,._      v,„,,,b,
                                                                                                                 WI"'
   .          v              -,....                                   t.. ,
                                                                                                                                .e
                                                                                                                                     1111it




,,-..-
 ,.-4,_it....., :„...i..
                   \.._
                    \\--
                     -- .....
                     0;4;    ----
                             -
                             z--------
                               .----
                                 ..„,-1,\
                                  --
,.,
 1.---
   -__ Ili /  /                        4    -
                                                    1---                  t---
                                                                                \111/

                                                                           .... 7.t.i---.....„
                                                                                                  '';..,', • i       ,

                                                                                          - ,,n 144\w/\ 0 \\\ °- /\--"
                                                  e                  AA                                                      •••._
                           ...z...„
                       .............



1\ic4       7--, 4     10     40                     i      /014                   \\1
                                                                                    4 ----..
                                                                                       __ 440     4                                  fin 4Np

                                                                                                             ,„.......-,-.           Tle
                                                            -.7.:-..•.`
                                                                                w- •            71-- / "AdIlly,
                                                         vd
                                                         f"
                                                                /al    fi f
                                                                                  :
        0                    ....4 :..-:-....
                                       ,                                                 . -._. ...... ..:::
                                                                                                        7...... \
                                                                                        ---s----...:0 -
                                                                              44_3541_02.jpg
                    EXHIBIT 2




4837-4332-6954v.1
                                 Vlisco Design
                    Vlisco Design No. A0201; Waxblock; 2001




4837-4332-6954v.1
                                  Vlisco Design
                    Vlisco Design No. A2257; Super-Wax; 2016




4837-4332-6954v.1
                                 Vlisco Design
                    Vlisco Design No. A2301; Waxblock; 2017




4837-4332-6954v.1
                                 Vlisco Design
                    Vlisco Design No. A2324; Waxblock; 2017




4837-4332-6954v.1
                             Vlisco Design
                    Vlisco Design No. 14-5124; 1997




4837-4332-6954v.1
                            Vlisco Design
                    Vlisco Design No. S0847; 2018




4837-4332-6954v.1
                            Vlisco Design
                    Vlisco Design No. W4565; 2018




4837-4332-6954v.1
                            Vlisco Design
                    Vlisco Design No. S1124; 2018




4837-4332-6954v.1
